CR7R2709-CR      Case"KM*
                       1:18-cv-12274-GAO Document
                                   COMMONWEALTH OF 5 Filed 11/26/18 Page 1 of 105
                                                   MASSACHUSETTS
                                                    BARNSTABLE COUNTY
                                                    Public Docket Report




                  1872CV00522 Cooney, Timothy vs. Unum Life Insurance Company of America


 CASE TYPE:             Contract / Business Cases                   FILE DATE:            09/28/2018
 ACTION CODE:           A06                                         CASE TRACK:           F - Fast Track
 DESCRIPTION:           Insurance Contract
 CASE DISPOSITION DATE 11/23/2018                                   CASE STATUS :         Closed
 CASE DISPOSITION:              Transferred to another Court        STATUS DATE :         1 1 /23/2018
 CASE JUDGE:                                                        CASE SESSION:         Second Session




                                                       DCM TRAC                                                          1
 Tickler Description                                                              Due Date         Completion Date

 Service                                                                         12/27/2018        10/22/2018

 Answer                                                                          01/28/2019        11/23/2018

 Rule 12/19/20 Served By                                                         01/28/2019        11/23/2018

 Rule 15 Served By                                                               01/28/2019        11/23/2018

 Rule 15 Filed By                                                                02/25/2019        11/23/2018

 Rule 12/19/20 Filed By                                                          02/25/2019        11/23/2018

 Rule 12/19/20 Heard By                                                          03/27/2019        11/23/2018

 Rule 15 Heard By                                                                03/27/2019        11/23/2018

 Discovery                                                                       07/25/2019        11/23/2018

 Rule 56 Served By                                                               08/26/2019        11/23/2018

 Rule 56 Filed By                                                                09/23/2019        11/23/2018

 Final Pre-Trial Conference                                                      01/21/2020        11/23/2018

 Judgment                                                                        09/28/2020        11/23/2018




 Plaintiff                                                        Private Counsel                               687355
 Cooney, Timothy                                                  Jonathan Thomas Macedo
 4 Quiet Street                                                   Murray Law Office
 East Sandwich, MA 02537                                          Murray Law Office
                                                                  2 Center Plaza Suite 620
                                                                  Boston, MA 02108
                                                                  Work Phone (617) 720-4411
                                                                  Added Date: 09/28/2018

 Defendant                                                        Private Counsel                               546394
 Unum Life Insurance Company of America                           Joseph M Hamilton
 One Fountain Square                                              Mirick.O'Connell.DeMallie & Lougee
 Chattanooga, TN 37402                                            Mirick.O'Connell.DeMallie & Lougee
                                                                  100 Front St
                                                                  Worcester, MA 01608
                                                                  Work Phone (508) 791-8500
                                                                  Added Date: 10/30/2018



Printed:   11/23/2018    3:10 pm        Case No:    1872CV00522                                                 Page: 1
    CRTR2709-CR      Case 1:18-cv-12274-GAO Document
                                      COMMONWEALTH OF 5 Filed 11/26/18 Page 2 of 105
                                                      MASSACHUSETTS
                                                           BARNSTABLE COUNTY




                       &
                                                           Public Docket Report




    Date            Fees/Fines/Costs/Charge                       Assessed              Paid         Dismissed             Balance

    09/28/2018      Civil Filing Fee (per Plaintiff)                 240.00          240.00               0.00                        0.00
                    Receipt: 11009 Date: 09/28/2018

    09/28/2018      Civil Security Fee (G.L. c. 262, § 4A)            20.00            20.00              0.00                        0.00
                    Receipt: 11009 Date: 09/28/2018

    09/28/2018      Civil Surcharge (G.L. c. 262, § 4C)                  15.00         15.00              0.00                        0.00
                    Receipt: 11009 Date: 09/28/2018

    09/28/2018      Fee for Blank Summons or Writ                         5.00          5.00              0.00                        0.00
                   (except Writ of Habeas Corpus) MGL
                   262 sec 4b Receipt: 11009 Date:
                    09/28/2018

    11/23/2018      Fee for Clerk's Certificate and copies.           27.60           27.60               0.00                        0.00
                    Receipt: 11381 Date: 11/23/2018

                                 Total                               307.60           307.60              0.00                        0.00


                                                 I                                                                                            I
     Date           Ref         Description                                                                            Judge


    09/28/2018         1       Original civil complaint filed.


                               WITH JURY DEMAND.

    09/28/2018         2       Civil action cover sheet filed.

    10/22/2018         3       Service Returned for
                                Defendant Unum Life Insurance Company of America: Service made via
                                regular mail;


                               c/o of Corporation Servjce Company on 1 0/10/18.

    10/29/2018         4       Party(s) file Stipulation
                               extending the time to answer the complaint until November 30, 2018

                               Applies To: Cooney, Timothy (Plaintiff); Unum Life Insurance Company of
                               America (Defendant)

    11/19/2018         5        Notice of Removal to the United States District Court filed by

                               Applies To: Hamilton, Esq., Joseph M (Attorney) on behalf of Unum Life
                               Insurance Company of America (Defendant)

!   11/23/2018                  Case transferred to another court.                                                              * %   x




                                                                                                                           !)
                                                                                                              r cq.-
                                                                                 A true' copy,         est:            y


                                                                                                                                 !        .




                                                                                                 /$&< c,erk
                                                                                                 f


    Printed:   11/23/2018   3:10 pm             Case No:   1872CV00522                                                          Page: 2
                       »<'
                                           Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 3 of 105

7>.,V.:-Aiiftr.t           ."*$& PJS/^ ) ,              , '


               - .'   .'                   '*•'?' C • '                               .

                                                                              at iKaaaadptBfrttH
         ,.<                     ?'   /'    ; ' .   * ,7T


    . .;Vvy. ^BARtfST^bLe?'                             JSS.
                                                                                                          SUPERIOR COURT

                                                                                                          No-   1872CV00522




                                           I, Scott W. Nickerson, Clerk of the Superior Court within and for said County of


                             Barnstable, having, by law, the custody of the seal and all the records, books, documents


                             and papers of, or appertaining to said Court, hereby certify that the papers hereto annexed

                             are true copies of the papers appertaining to said Court, and on file and of record in the

                             Office of said Court, relating to the case of TIMOTHY COONEY, Plaintiff, vs. UNUM

                             LIFE INSURANCE COMPANY OF AMERICA, Defendant, case #1872CV00522.



                                                                                    In witness whereof, I have hereunto set


                                                                                    my hand and the seal of said Court, this


                                                                                    twenty- fir^t day of November, 2018.




                                                                                    Scott W. Nickerson,' Clerk-Magistrate
                  Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 4 of 105
                                                                                      SUPERIOR COURT
                                                                                       BARNSTABLE, SS
                                                                                          I


                                                                                  FILED       NOV 1 9 2018
                                              COMMONWEALTH OF MASSACHUSETTS
                                                                                          L
  BARNSTABLE, SS.                                                SUPERIOR COURT DEPAjfe^fifc-Cterk
                                                                 OF THE TRIAL COWft-F—                       -
                                                                 CIVIL ACTION NO. 1872CV00522


  TIMOTHY COONEY,
               Plaintiff


               V.
                                                                NOTICE OF FILING
                                                                FOR REMOVAL
  UNUM LIFE INSURANCE COMPANY OF
  AMERICA,
               Defendant




               Pursuant to 28 U.S.C. § 1446(d), the defendant, Unum Life Insurance Company of


 America, give notice that on October 3 1, 2018 they filed with the United States District Court for


 the District of Massachusetts a Notice of Removal of this case from the Worcester Superior


 Court to the United States District Court for the District of Massachusetts. Pursuant to 28 U.S.C.


 § 1446(d), the filing of the Notice of Removal effects the removal and this Court shall proceed no


 further unless and until the case is remanded. A copy of the Notice of Removal is attached


 hereto.




{Client Matter/1 63 10/00189/A5733676.DOCX}
                  Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 5 of 105




                                                                UNUM LIFE INSURANCE COMPANY
                                                                OF AMERICA


                                                                By its attorney,



                                                                    n
                                                                                         C64
                                                               .Joseph M. Hamilton
                                                              /BBO #546394
                                                               Mirick, O'Connell, DeMallie & Lougee, LLP
                                                                100 Front Street
                                                               Worcester, MA 01608-1477
                                                               Phone: (508) 791-8500
                                                               Fax:     (508) 791-8502

 Dated: November /") , 2018
                                               CERTIFICATE OF SERVICE

       I, Joseph M. Hamilton, hereby certify that I have this day served a copy of the foregoing
 document, by mailing a copy, first class mail, postage prepaid, to Jonathan T. Macedo, Vincent
 A. Murray, Jr., Murray Law Office, 2 Center Plaza, Suite 620, Boston, MA 02108.




                                                                75
                                                                              (4"!
                                                              Joseph M. Hamilton, Esq.
                                                              / 7
                                                              u

 Dated: November / A 2018




{Client Matter/1 63 10/001 89/A5733676.DOCX}            2
             Case 1:18-cv-12274-GAO
               Case                  Document
                     l:18-cv-12274~GAO        5 Filed
                                       Document       11/26/18
                                                1 Filed         Page
                                                         10/31/18    6 of1105
                                                                   Page    of 2




                                                                                     RT
                                             UNITED STATES DISTRICT                                        3*
                                                                            O                      ©
                                                                       /£?                                                   i
                                              DISTRICT OF MASSACHi!                        £       ?©>•
                                                                                rs         to      >• to

                                                                      an
                                                                                                   D. to
                                                                                                                         I
                                                                       00
                                                                      ,ui                 /§/
                                                                                                   8 "
                                                                                                   ts g °        t:
                                                                                                                                 )
TIMOTHY COONEY,
             Plaintiff
                                                                                                 «8P»
             v.
                                                                     CIVIL ACTION NO.           •§:« I.| E s^"s TNo
                                                                                                ^c ^S "O— - -7-I >UJ.—
UNUM LIFE INSURANCE COMPANY OF                                                                   s I o^I § «!
AMERICA,                                                                                         •e o S
                                                                                                      S2"P                       *£
                                                                                                 g^tsts-a                        *>
             Defendant                                                                           O D1 © © ~
                                                                                                                                 o
                                                                                                 |r§®£°
                                                                                                 8g°OD                           f
                                                                                                                             - ££
                                                                                                 fls                         3>S
                                                                                                                             mo


                                                 NOTICE OF REMOVAL


             Pursuant to 28 U.S.C. §§ 1440 and 1446, the defendant, Unum Life Insurance Company


of America ("Unum Life"), removes this action to the United States District Court for the

District of Massachusetts. The grounds for removal are as follows:


             1.           On September 28, 2018, the plaintiff filed this action in Barnstable Superior


Court, Civil Action No. 1872CV00522.


             2.           On October 1 1, 2018, Unum Life was served with the Summons and Complaint.

(A copy of the Summons and Complaint for the defendant is attached as Exhibit A).

Accordingly, this Notice of Removal is being filed within the time period required by law,

28 U.S.C. § 1446(b).


                                                  Diversity of Citizenship


             3.           The plaintiff is a resident of East Sandwich, Massachusetts. (Complaint, |3).

             4.           The defendant, Unum Life, is incorporated in Maine and has a principal place of


business in Portland, Maine.




{Client Matter/163 10/00189/A5721103.DOCX}
                     Case 1:18-cv-12274-GAO
                       Case                  Document
                             l:18-cv-12274-GAO        5 1Filed
                                               Document         11/26/18
                                                             Filed        Page
                                                                   10/31/18    7 of2 105
                                                                            Page      of 2
/ *




                                                            Amount in Controversy


                      5.             The plaintiff seeks, among other things, disability benefits from November 14,


       2017 to the present. (Complaint, |12). As of November 2017, the gross monthly benefit payable


      under the Unum Life policy is $7,500. Thus, the amount of benefits sought by the plaintiff as of


      the time he filed his Complaint is over $75,000. While Unum Life denies any liability for the

      claims asserted by the plaintiff, the amount of the matter in controversy exceeds $75,000.

                      6.             Because the amount in controversy in this case exceeds the sum or value of


      $75,000 and is between citizens of different states, as set forth in 28 U.S.C. § 1332, this case is

      subject to removal pursuant to 28 U.S.C. § 1441(a).


                                                                             UNUM LIFE INSURANCE COMPANY
                                                                             OF AMERICA


                                                                             By its attorneys,




                                                                                    /s/ Joseph M. Hamilton
                                                                             Joseph M. Hamilton, BBO #546394
                                                                             Kevin Kam, BBO #685846
                                                                             Mirick, O'Connell, DeMallie & Lougee, LLP
                                                                              100 Front Street
                                                                             Worcester, MA 01608-1477
                                                                             Phone: (508) 791-8500
                                                                             Fax:    (508) 791-8502
                                                                             ihamilton@mirickoconnell.com
                                                                             kkam@mirickoconnell.com

      Dated: October 31, 2018

                                                          CERTIFICATE OF SERVICE


             I, Joseph M. Hamilton, hereby certify that this document(s), filed through the ECF
      system will be sent electronically to the registered participants as identified on the Notice of
      Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
      participants on October 31, 2018.
                                                                              /s/ Joseph M. Hamilton
                                                                             Joseph M. Hamilton




      (Client Matter/I 63 1 0/00 1 89/A5721 1 03 .DOCX}              2
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 8 of 105

     Case l:18-cv-12274   Document 1-1   Filed 10/31/18   Page 1 of 48




                     EXHIBIT A
                  Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 9 of 105

                       Case l:18-cv-12274             Document 1-1           Filed 10/31/18        Page 2 of 48




                                             Commonwealth of Massachusetts

             BARNSTABLE, SS.                                             TRIAL COURT OF THE COMMONWEALTH
                                                                        •SUPERIOR COURT DEPARTMENT,                 ^                   .
                                                                         CIVIL DOCKET NO. 1^7,? L\J- OOS-J J
                               to&hCy            . PLAINTIFF(S),
                                 ,                    i

             V.


                      L"CiTy|C,. CfV'Qp ^f;DEFENDANT(S)
                                                              SUMMONS                                                       '


             THIS SUMMONS IS DIRECTED TO                  U ft TTngJ („, <£ Mgfj (4. , (Defendant's name)
           * You are being sued. The Plalntlffts) named above has started a lawsuit against you. A copy ofthe
            Plaintiffs Complaint filed against you Is attached to this summons and the original complaint has been
            filed in the Barnstable Superior-Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

 1.         You must respond to this lawsuit In writing within 20 days. If you do not respond, the court may decide
                                                                                                                                                    c
            the case against you and aWard the Plaintiff everything asked for In the complaint. You will also lose the
            opportu nlty to tell your side of the story. You must respond to this lawsuit in writing even If you expect
            to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
            extension of time In writing from the Court.                                                                        •
2.          How to Respond. To respond to this lawsuit, you must file a written response with the court and mall a                              '
            copy to the Plaintiffs Attorney (or the Plaintiff, If unrepresented). You can do this by:
v     a.    Filing your signed original response with the Clerk's Office for Civil Business, Superior     Court,
           by ma-ll or In, person tew 3195,                                 Barnstable, MA -02630               .       •   '
      b.    Delivering or mailing a copy of your response to the Plaintiffs Attorney/Plajntlff at the following
           address:             La^                                Pta z,* fill „ 6<?-0
3.         What to Include In your response. An "Answer" Is one type of response to a Complaint, Your Answer
           must state whether you agree or disagree with the fact(s) alleged In each paragraph of the Complaint.
           Some defenses, called affirmative defenses, must be stated In your Answer or you may lose your right to                          '
           use them'in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
           based on the same facts or transaction described In the Complaint, then you must Include those claims
           In your Answer. Otherwise, you may lo?'e your right tp sue the Plaintiff about anything related to this
           lawsuit If you want to have your case heard by a Jury, you must specifically request a Jury trial In your
           Answerer In a written demand for a Jury trial that you must send to the other side and file with the
           court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a                    •
           "Motion to Dismiss," Ifyou believe that the complaint is legally Invalid or legally Insufficient ' A Motion ,
           to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If            .
           you are filing a Motion to Dismiss, you must also comply with,the filing procedures for "Civil Motions"
           described In the rules of the Court in which the complaint was filed, available at       ,       .
           www.mass.gov.courts/case-legal-res/rules of court.
                     Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 10 of 105

                                Case l:18-cv-12274                  Document 1-1                 Filed 10/31/18            Page 3 of 48




                                                                                                                                     I




      4,            Legal Assistance. Yd j may wish to get legal help from a lawyer'. If you cannot get legal help, some basic
                    Information for peop la who represent themselves Is' available at www.mass.gov/courts/selfhelp..
      5.            Required Informatio n on all filings: The "civil docket number" appearing at the top of this notice Is the
               .    case number assigned to this case and must appear on the front of your Answer or Motion to Dismiss.
                    You should refer to yourself as the "Defendant." •                                                               •

                    Witness Hon. Judith fabricant, Chief Justice on                                          j 20        .(SEAL)

                    Scott W, Nlckerson
                    Clerk-Magistrate

                    Note: The number asslgni id to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be Indicated on the
                   summons before It Is serv ad on the Defendant                             '                       '                                '




                                                          PROOF OF SERVICE OF PROCESS

                             I Hereby certi fy that on                      fO                , 20./$, | served a copy of this summons,
           ,       together with a copy af the complaint In this action, on the defendant named In this summons, In the
                   following manner (Se s Mass. R. Civ. P. 4 (d)(1-5)):              .                ,

                    By                 (fait M<ji( fo                 (JltMM lift                                   GtoifXt+y      erf*-
                   America           cfo        G>fMyths* fSNfct                                          at* 0H Stirfc
                                           mo%                                                   17
                   Dated:         ' Ipjfc jf &                                           Signature:




                   N.B.     TO PROCESS SERVER:


                            PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX - BOTH
                   ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.


                                                                                             i RFGEiygp


                                                                                         • OCT 1(1 2018
                                                                                          .nrnMtmmc*
                                                \




                                            i

«*Y
                                            I
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 11 of 105

           Case l:18-cv-12274 Document 1-1 Filed 10/31/18 P'ageU of SUPERIOR COURT
                                                                                       BARNSTaaLE, SS

                                 IN THE SUPERIOR COURT OF                  FILED                SEP 2 8 2018
                          BARNSTABLE COUNTY, MASSACHUSETTS


 TIMOTHY COONEY,                                   CASE NO.:
                                                                                       .Js/jc             Clerk
                                                                          M»:9uu/A'.vwL'->'nn




       Plaintiff,
 v.



 UNUM LIFE INSURANCE
 COMPANY OF AMERICA,

       Defendant.




                    COMPLAINT FOR DISABILITY INSURANCE BENEFITS


      COMES NOW, Plaintiff, Timothy Cooney, by and through undersigned counsel hereby

files his Complaint against the Defendant, Unum Life Insurance Company of America, and

says:



                                  JURISDICTION & VENUE


      1.      This is an action for damages in excess of Twenty-Five Thousand Dollars

($25,000.00), exclusive of interest and costs.

      2.      Plaintiff, Timothy Cooney (hereinafter "Mr. Cooney"), was at all times material

hereto a citizen of Barnstable County, Massachusetts and a resident of East Sandwich,

Massachusetts.

      3.     Defendant Unum Life Insurance Company of America (hereinafter "Defendant

Unum") is a foreign not-for-profit corporation doing business k Massachusetts, where it

maintains and office and engages k foe sale of disability income insurance policies.
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 12 of 105

          Case l:18-cv-12274      Document 1-1       Filed 10/31/18         Page 5 of 48




                                                Facts


     4.       At all times material to this action there was in full force and effect a group

 insurance policy for long-term disability benefits, policy number 572683 001, constituting a

 binding contract ofinsurance between the parties, Hie policy is attached hereto as Exhibit "A".

     5.       Defendant Unum issued and delivered the long-term disability policy to Allstate

 Insurance. The purpose of this policy was to insure all of Allstate's exclusive independent

 contractors in active service in the United States in the event that they became unable to work

 due to an injury or sickness.

    6.       At the time ofhis disability, Mr. Cooney was an exclusive independent contractor

 in active service in the United States for Allstate. As a result, Mr. Cooney was an eligible

participant of the long-term policy at all times material to this action.

    7.       The purpose of the policy was to compensate Ms. Cooney with a monthly benefit

in the event he became Disabled in accordance with the terms ofthe policy.

    8.       According to the provisions ofthe long-term policy, Disability is defined as:

             You ate disabled when Unum determines that you are limited from
             preforming the material and substantial duties of you regular
             occupation due to your sickness or Injury.

             After 24 months of disability payments, you are disabled when
             Unum determines that due to the same sickness or injury, you are
             unable to perform the duties ofany gainful occupation for which
             you are reasonably fitted by education, training or experience.

   9.       Following a root canal on a tooth in bis left lower jaw on March 17, 2015, Mr.

Cooney started experiencing severe pain in his jaw in areas corresponding with his trigeminal

nerve. He now suffers from multiple medical conditions and symptoms, including, but not

limited to: trigeminal neuralgia, carpel tunnel syndrome, fibromyalgia, left knee pain
       Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 13 of 105

                  Case l:18-cv-12274       Document 1-1       Filed 10/31/18      Page 6 of 48




          attributable to itiotibial band syndrome, and residual left upper extremity pain and, weakness

          following a remote C-spine fusions in 2014.

              10.      Due to a Disability, as defined by the policy, Mr. Cooney became limited from

     performing the material and substantial duties of bis own occupation and thus became disabled

     effective March 18, 201 5.

             11.      In accordance with the procedures set forth by the policy, Ms. Cooney timely

     notified Defendant Unum that he was disabled.

             12.      Based on information provided, Unum approved and paid Mr. Cooney's claim for

     benefits tram September 14, 2015 through November 14, 2017.

             13.      By letter dated December 15, 2017, Defendant Unum informed Ms. Cooney that it

     was terminating Ms claim for long-term disability benefits.
;


             14.      By letter dated June 12, 201 8, Ms. Cooney appealed Defendant Unum's decision

     to terminate Ms claim for disability benefits.

             15.      By letter dated July 20, 201 8, Defendant Unum denied Mr. Cooney's appeal for

    disability benefits.


            16.       The termination of disability benefits constitutes a breach of the policy issued by

    Defendant Unum.


            1 7.      Plaintiffhas been required to retain an attorney to enforce the policy and is entitled

    to reasonable attorney's fees.

                                          BREACH OF CONTRACT


                     The Plaintiffrealleges paragraphs 1 through 17 of this complaint and says:

            18.         The Plaintiffhas suffered and continues to suffer from a disability, as defined

    in the policy issued by the Defendant. The Plaintiff is receiving appropriate care and treatment,
  Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 14 of 105

         Case l:18-cv-12274          Document 1-1      Filed 10/31/18      Page 7 of 48




 and his disability renders him unable to perform the duties of his own and any occupation.

        1 9.         The Plaintiffhas complied with all provisions and conditions precedent prior to

filing suit


        20.          The Defendant, under the terms of its contract of insurance, is indebted to the

Plaintiff for past due monthly benefits plus interest, and to pay his monthly benefits, as they come

due, through age 65.

       21.          The Defendant has refiised to honor its obligations under the policy of

insurance.


       22.          By refusing to make payments which are due under the terms of the policy,

Defendant breached the terms ofthe policy.

              WHEREFORE, Plaintiffi Timothy Cooney, demands judgment against Defendant,

   Unum Life Insurance Company ofAmerica, for all contractual benefits, pre-judgment interest,

   paid premiums since the date of disability, costs and attorney's fees, and such further reliefthis

   Court deems just under the circumstances. Plaintiff demands jury trial on all issues so triable.

                           Respectfully submitted this 25** day ofSeptember, 2918,




                                             BY:„
                                             Jons           (BBO# 687355)
                                             Mao»6jonthan@gmail.com
                                             Vincent A. Murray, Jr. (BBO# 365120)
                                             vmurray@murraylawoffice.com


                                             Murray Law Office
                                             2 Center Plaza, Ste. 620
                                             Boston, MA 02108
                                             Telephone: (617) 720-4411
                                             Facsimile: (617) 723-5370
                                             Attorneysjbr Timothy Cooney
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 15 of 105

     Case l:18-cv-12274                 Document 1-1         Filed 10/31/18   Page 8 of 48




                                                AMENDMENT NO, 12

       Thie amendment forme s pert of Group PoHcy No. 572883 001 issued to the
       Policyholder

                                              Ateats Insurance Company




      The entire pdcy to replaced by the poBcy attached to this amendment.




      The effective date of these changes to January 1, 2015. The changes only apply to
      disabiilies which start on or alter the effective date.

      The policy's terms and provisions will apply other than as stated in His amendment.

      Dated at Portland. Maine on October 1, 2014.

                    Unum Life insurance Company of America



                    *h<Umz        Secretary


     If this amendment to unacceptable, please (ten below and return this amendment to
     Umni Life Insurance Company of America at Portland, Maine within 90 days ofOctober


     YOUR FAILURE TO SIGN AND RETURN THIS AMENDMENT BY THAT DATE WILL
     CONSTITUTE ACCEPTANCE OF THIS AMENDMENT.

     Alstefe insurance Company


     By
     Signatogre arto'Tlte of Officer
     Oounterigredhy
                                      Licensee Agent




     CAMEND-f                                 AMEND-1 (1/1/2015)


           .i J       .P'r-v c;           iky    'J    v..
            Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 16 of 105

                 Case l:18-cv-12274                   Document 1-1                 Filed 10/31/18    Page 9 of 48




                            m   m       • s                                                GROUP INSURANCE POLICY
                     W<.                    *                                                  NON*ANViaPATlNa




                  POUCYHOLDB?:                    Allstete Insurance Company

                                                  S7®.08L

                  POLICY EFFECTIVE DATE:                         January 1 , 2003

                  POLICY ANNIVERSARY DATE: January 1

                  GOVERNING JURISDICTION:                        Mfesissft»

                  Unum Life Insurance Company of America (referred to as Unum) will provide benefits
                  under this poicy. Unum mates this promise suited to al of this poflcy'a prwfefons.

                   The poicyholder should read this policy carefully and contact Unum promptly with any
                  questions. This poScy is deBvered in and is governed by the laws of toe governing
                  jurisdiction. This poicy consists of:

                          al poicy provisions and any amendments andfor attachments issued;
                          meimbersr   signed appfcafions; and
        i
                          the certificate of coverage.

                  This policy may be changed in whole or In part. Only an officer or a registrar of Unum
                  cot ag|iovea ctonge. The apt>rov«ri must be In writftq^and andoreaxl on or attached to

                 partoflt

                 Signed tor Unum at Portland, Maine on the Policy Effective Date.




                                      President                                          Secretary

                                                 Unum Life Insurance Company of America
                                                            2211 Congress Street
                                                           Portland, Maine 04122

                 Gawntersignetitofc
                                                  T£mvm)A@®M




                 C.FP-1                                         C.FP-1 (1/1/2015)


                                        /•• S*    ~    i. :%y     vT'A i".   j,"

J




    !
    !
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 17 of 105

         Case l:18-cv-12274                 Document 1-1          Filed 10/31/18   Page 10 of 48




I




                                                        TABLE OP CONTENTS

           BENEFITS ATA GLANCE                                                                .R@CJ-LTD-1

          UCWGTERftfi DISABILITY PIm                                                          .B@G»LTO»1

i
          CLAM (NFORfiSftTON                                                                  ,LTO-CfJM-f

          LC&i© TERM DMSASIiiTY,                                                              LTD-CLM-I

          ' pot jcymrpiar r«r«w::

          CERT IFICATE SECTION                                                               CG.FP-1

          GENERAL PROVISIONS                                                                 .MEMBER-1

          LONG TERM DISABILITY.                                                              LTO-BEM-1

          BENEFIT INFORMATION                                                               ...L7D-SEN-1

          OTHER BENEFIT FEATURES—                                                            LTO-OTR-1

          OTHER SERVICES                                                                     SERVICES-1

          GLOSSARY.                                                                          GLOSSARY-1




                                                        TOC-1 (1/1/2015)


           . "J .   i   r-.(   U'r-ir-t-.   TV'- ?.hy                        !p    ;   f.      4 f
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 18 of 105

         Case l:18-cv-12274                   Document 1-1          Filed 10/31/18         Page 11 of 48




                                                  BENEFITS ATA GLANCE
                                                     UW@ 1HHBS MSftBEIW PLAN

          This Song tors dteabttf* ptan provides financial protection to you to paying a porta of your mawm white
          you are dratted. The amours you receive is based on the armxmybu earned before your drasbgty
          tajjan, in some cases, you stun rename- dfeabity payments even ifyou wort trifle you are disabled.

          PWOWfOUSBR1®                          PLAN
          TO* DATE:                      January 1 , 2003

          ftASS YSAR;           January 1 , 2B83 So January f , 28S.W mti «ft Wiwir® January 1 to Jarsuary 1

          PCUCV NUMBER;                  S7268® «H



                   AO Bicfeiaive fndapsndwit Contractors in active service in the United States wite tee PoStsyholder

          WHO PAYS FOR IKE COVERAGE;

                   You pay the cost of j/our coverage.

          HLSMMATKJN PBBOO:

             M mem&ew tow elect to pwriteteate In Ore Bftday                        period optton
                   90 days

             AH memJwss who ofeei to pwClcipate in B» ISO-day                        period option
                   180 days

             AH members alio eleet to paritofMte fei tteSBS-ctey aSmfoafioM poind optical
                  365 days

             AO memlMM* who elect to parOeteate In IfteTaQ-day                       period option
                730 days

         Benefits begin the day after the eioinatibn period is completed.

         MONTHLY

                  Ourfngtteftet 12 months of dteablily payments

                  60% ofmonttyeamrigstoa maximum benefit of $7,500 per month.

                 Beyond 18 mantes ofdisaMity payments:

                 50% ofmonteiy earnings to a maximum benefit of $7,500 per monte.

                 Yi      payment nv bet reduced hy                 sources of income    dhsblMy eoratags.
                 Sorm^te^RtoTmay not be cov«                 or may have        cwarage undertttb plan.

                      PERIOD OF PAYMBIT:

                                                             Manimtm Ftotodotitev^nt

                 Age BO                                      60rw)S                    n
                 Age 61                                      48monhs
                 Age 62                                      42 mantes
                Age 63                                       36montes
!               Age 64                                       30 months
                Age 65                                       24 months
                Age 66                                       21 months
                Age 67                                       18 months




                                                    B@G-L.TD-t (1/1/2015)


            ~ J » j .r:r.r. i    ''ixa               if                                       -J.??*, ?




:
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 19 of 105

        Case l:18-cv-12274              Document 1-1            Filed 10/31/18          Page 12 of 48




                  A$&6S                                    ISmonfis
                  Age 68 and over                          •fgmonlhs

           No peml»m psfmwfe smss              tor your eovmga wtHto ym a» iwsefehg prspwfc msm mo pMn.

                             AMD HfelURN TO W®m ASSISTANCE BENEFITS;

                  10% of your gross dsatoiRty payment to a maximum benefit of $1 ,000 per monSi.

                  fn addNon.wBWfl mate monthly pnyrreaite to you for 3 months Mowing to date yourdteaMHy
                  amis W we tMsmim yon am no tongardfeabled white

                  '    jmb parficipafing ftt the Rehabifltaion and Refaiss to Wedc Aa&farwa praoiartnantf
                  - tibm— wat'atteio whji fWdptoywMir       •       —
          ©EPB®EIST«K KM»£M££ BB»§Ti

                 WNte you are partkrfpnftng in Ltourrfs RehaWlfaion and Return to Wbrft Assistance pcognsm, you
                 may reoofire payments to oowr certain dependent care expenses timledto the Mowing
                 amotrrts:

                 Dependent Care Bcpsnws Benefit Amount: $350 per month, per dependent

                 Dependent Care Bspersee Maximum Benefit Amount: $1,008 per rrartih far «i eSgbte dependent
                 caw expenses combined

          TOTAL SEHEFft CAP:

                 The total benefii payabieto youorta montiiy baeis (inctocSngall benefits provided under this
                 pian) wil rot exceed 100% cf yoLir monfiy earnings, hbwavef, if you are partseipafing In Unumfc
                 RcftaMrtafon ami Return to Vfcrk Assistwwe program, the total bendit payable to you on a
                 monti ly baste (including all iwnefife provided under 4Mb pian} wil rtotwraed 110% of your
                 montiiy earnings.

          OTOERFEA"

                 ConfinuBy of Coverage


                 Mtoimien Benefit

                Pre Basfing: 3/12

                Survivor Banoit

                Wfarit Ufe Assistance Program

             above          only higialigfito of this plan. For a fuldesertjpfiMn ofyoar ccvc-ra#e, contfcwo
         fBadlng your cartmcat* of coverage section.

         ^a^nMudea enrolment, risk marutgenentandotoef support oeivioeo refefed to your Employer's




                                              B^gG-L.TD-2 (1/1/2015)
I

                                     » > 17
                                                        ;-.*y           .   t   -,s .
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 20 of 105

     Case l:18-cv-12274        Document 1-1         Filed 10/31/18       Page 13 of 48




                                         CLAW MFORMAHON

                                    LONG TERM EMSABIUTY
       WHEN DO YOU NOTIFY UNUM OFA GLAUS?

          Wk encourage you to notify us ofyour claim as soon as possible, so that a claim
          decision can be made in a timely manner. Written notice of a claim should be sent
        witHn 30 days after the date your dfeablify begins. However, you must send Unum
        written proofof your claim no teterthsn 90 days after your elimination period. If it is
       —natpossfeie to give proof within 90 days; il must be given no later than I yearafter
        the time proof is otherwise required except in the absence of legal capacity.

         The claim turn is available from the Alstate Benefits Center, or you can request a
         claim term torn us. if you do not receive the term from Unum within IS days of your
         request, send Unum written proof of claim without waiting forth® term.

         You must notify us immediately when you return to work in any capacity.

      HOW DO YOU FILE A CLAIM?

         You and the Poficyholder must 191 out your own sections ofthe ebim form and then
         give it to your attending physician Your physician should 11(1 out his or her section of
         the form and send it directly to Unum

      WHATINFORMATION IS NEEDED AS PROOF OF YOUR CLAM?

         Your proof of claim, provided at your expense, must show:

         - that you are under the regular care of a physician;
         - the appropriate documentation of your monthly earnings and dmabaity earnings;
           toe date your disablity began;
          toe cause ofyour disability;
          the extent of your disablHy, including restrictions and IsnfiationE preventing you
          Item performing your regular occupation; and
          the name and address ofany hospital or institution where you received
          treatment, Including al attending physicians.

        We                        send
        under toe regular cans of a             This                 at your expense, must be
        received within 45 days ofa request by us.
        In some cases, you wil be requited to give Unum authorization to obtain additional
        medical information and to provide non-medical information as part ofyour proofof
        claim, or proofof continuing disability. Unum will deny your dainn, or stop sending
        you payments, tfthe appropriate information is not submitted.

     TO WHOM WILL UNUM MAKE PAYMENTS?

        Unum will mete payments to you.

     WHAT HAPPENS IF UNUM OVERPAYS YOUR CLAMS?

        Unum has the right to recover any overpayments due to:



                                      LTD-CLM-1 (1/1/2015)


            .i irjr?.;             : !',* ;
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 21 of 105

     Case l:18-cv-12274 Document 1-1                 Filed 10/31/18       Page 14 of 48




               timid;
         - any error Uraim makes in processfrw a claim; and
          - your recent ofdeductible sources of income.

         You must reimburse us Its til. Wa wif determine tie method by which the
         repayment Is to be made.

         Unum wffl not recover more money Shan the amount we paid you.




                                  LTD-CLM-2 (1/1/2015)

         ,• .» i1       ".i'          CV-:   'ic '       •?!±e. i.a   t
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 22 of 105

        Case l:18-cv-12274        Document 1-1           Filed 10/31/18     Page 15 of 48




                                   POLICYHOLDER PROVtStONS

          wmrm im cast of mm mmmanoe?

                                      LQWG TMf DISABILITY

            1he Inltisi premium for each plan la based on the initial rate(s} shown in the Rale
            Information Amendments).

            WAM£R OF PREMIUM

            Unum does not require premium payments for an insured while he or she is
            receiving Lone Term Disability payments under (his plan.

            RATE GUARANTEE AND RATE CHANGES

            A change in premium rate will not lake effect before January 1,2015. However,
            Unum may change premium rates at any time for reasons which afled the risk
            assumed, Including those reasons shown below;

              a change occurs in fob plan design;
              a division, subsidiary, or aflUratea company is added or deleted;
              the number ofinsured's changes by 25% or more; or
              a new law or a change in any existing lawiserta   which apples to this plan.

            Unum wil notify the PoScyholder In wriflng at toast 60 days before a premium rate is
            changed. A change may take effect on an earlier date when both Unum and the
            PoBcyhoJder agree.

           INITIAL RATE GUARANTEE AND RATE CHANGES

           Refer to the Rate Information Amendments).
         WHEN IS PREMIUM DUE FOR THIS POLICY?

           Premium Due Dates: Premium due dates are based on the Premium Due Dales
                              shown in the Rets Information Amendments).

           The Policyholder must send al premiums to Umim on or before (heir respective
           due date The premium must be paid in United States dolars.

!        mm ARE INCREASES OR DECREASES IN PREMIUM DUE?

           Premium increases or decreases, for other than safety changes, which take effect
           during a poJfcy month are adjusted and due on the next premium due date foiiowkig
           foe change. Changes wil not be pro-rated daily.

           Premium increases or decreases due to salary changes should be adjusted on the
           fist day of foe next plan year.

I          If premiums are paid ortofoerfhan a monthly basis, premiums for increases and
i          decreases will result in a monthly pro-rated adjustment on foe next premium due
           date.
i




                                    POLICYHOLDER-1 (1/1/2015)


                                       aT       r-rt^y       C * *\   *r;

I
        Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 23 of 105

             Case l:18-cv-12274                       Document 1-1                      Filed 10/31/18      Page 16 of 48




                       Unum wl on iy^djust premftim for^ecuraent polcy yrrarand                                        polcy year.
                       In the case o

               WHATINFORMATION DOES UNUM REQUIRE FROM WE POUCYHOLDER?

                       The Policyholder must provide Unum with the foRmrmg on a regular baste:

                   - information about members:
                     « who ate efigbie to become insured;
               ..j.1
                     » whose amounts of eoverage change; and/Or
                       in   r|l   hi   I   I WW,             ii in   --   ..U.Hf.i. *
                                                                                                       ^       i   i        .    ,
                            » whose ewemge ends;
                            occupational information and any other Inforrnatioa that may be required to
                        manage a obim; and
                   - any other Information thai may be reasonably reqtrfted.

                   Polcyholder records that, in Unum'e opinion, have a beatsng on this polcy wi8 be
                  avaiiabte for review by Unum at any reasonable lima.

                  Clerical error or omission by Unum wl! not

                  - prevent s member irons receiving coverage;
                    affect the amount of an insured's coverage; or
                    cause a member* coverage to begin or continue when the coverage would not
                    otherwise fee effective.

              mm CAN CANCEL OR tVtODtFf mm POLICY OR A HAN UHBBR 7m POUCY?

                 This poicy ora plan under this polcy cart be cancelled:

                 - fey Unum; or
                 - by the Polcyholder,

                 Unum may cancel or modHy this polcy or a plan if.

    !           - there Is less than 25% participation ofthose eligible members who pay al or part
                       of their premium for a pfen;
                       the Policyholder does not promptly provide Unum with information that is
                       tea sonably
                            required;
                - the Polcyholder foils to perform any of its obligations that relate to this poicy;
               - fewer than 10 members are insured under a plan;
    I
                 the premium is not paid to accordanoe with the provisions ofthis policy that speoft?
                 whe ther the Polcyholder, the member, or both, payfe) the premiums;
                       the Policyholder does no! promptly report to Unum the names of any members
                   who are addad or delated from the eligible group;
                   Unum determines that there is a sfghmcant change, in the size, occupation or age
                   of the eKgfole group as a result of a corporate transaction such as a merger,
                   divestiture, acquisition, sale, or reorganization of the Polcyholder and/or ris
                   members; or
                   ihe Polcyhoider fiais to pay any portion of the premium within the 60 day grace
                   period.

               if Unum cancels or modries this polcy ore plan for reasons other than the
               Poicyholder's Mure to pay premium, a written notice
                                                            i       wil be defivered to the




                                                       POLICYHOLDERS (1/1/2015)
i


                                                   j !;??*                                    ;•>   .j- •
        Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 24 of 105
1

             Case l:18-cv-12274        Document 1-1                 Filed 10/31/18     Page 17 of 48




                Pol whoftter at least f20 days prior to the cancellation date or modification date.
                The policyholder may cancel this polcy ore plan if the modlficatos are
                unacceptable.

                If any portion of the premium is not pstidctoring the gracefjerif^Unum wffl either

                Pofi^lS®rte%bte torpLmlurn tor coverage during the graceperiod* 'toe*1
                Polcyhokter must pay Uhum aS premium due for the M period each plan le In force.

                ThaPott cyhoktor may oancei litis policy or a plan by written notice detivered to
                Unum attieast 31 days safer to the cancellation date. Wren both the Policyholder
                and Unum agree, this polcy ore pten can KTcanceled on art earSer date. riSJnum
                or the Policyholder cancels this policy or a plan, coverage aril end at 12:00 midnight
                on the last day of coverage.

                if this policy or a plan Is canceled, fhe cancelation w! not affect a payable claim.

             MWSIOMS, SUBSHXARtES OR A1FFSLMTE&                                 fflOM&E:

                NAME/LOCATION (CITY AND STATE}

                Allstate New Jersey Insurance Company
                Bridgewater, New Jersey

             OPEN ENROLLMENT:


               There will be an open enrollment period starting on October 20, 2014 and ending on
               November 7, 20114 for late epplcants. Evidence of insurability will not be required
               during this open enrollmerrt period for late applicants, excluding those employees
               whose evidence ofinsurabjfify form was previously disapproved. The effective date
               of Insurance for employees who enroll In the plan during the open enrolment period
               will be January 1,2015.




    i
                                       POLICYHOLDER-3 <1/1/2015)


                                                  ! - 1.   ;-, r.                    - I.   . '. '   "
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 25 of 105

        Case l:18-cv-12274 Document 1-1 Filed 10/31/18                              Page 18 of 48




                                                 CERTIFICATE SECTION


           Union Life Insurance Company of America (referred to as Unum) welcomes you as a
           Qient

           This                                                       are eligible tor
           become Insured, You will want to read t                    and keep St in a safe $ace.      '

                                           certificate of coverage to plain English, However, a few terms

          about any ofthe terms and provisions, ptease consult Unum's claims paying office.
          Unum wis assist you in any way to help you understand your benefits.

          Ifthe terms and provisions of the certificate of coverage (issued to you) are different
          fern the polcy (issued to the poScyhoider), the poScjr will govern. Your coverage may
          be cancelled or changed in whole or in pant under the terms and previsions ofthe policy.

          The polcy to deSverad in and is governed by the laws of the governing jurisdiction.
          When making a benefit determtoatlon under the polcy, Unum has discretionary
          authority to determine your elgibility tor benefits and to interpret the terms and
          provisions of the policy.

          For purposes ofeffective dates and ending dates under the group polcy, ail days begin
          atl 2:01 a.m. and end at 12:00 midnight at the Poficyhotder's address.


                                          Unum Life Insurance Company of America
                                                   2211 Congress Street
                                                   Portland, Maine 04122




I
l




                                                  CC.FP-1 (1/1/2015)


            , 1 ~i   ! !jl   i'rr.iir*?                                             . (V -VJ':' C I:
        Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 26 of 105

            Case l:18-cv-12274          Document 1-1          Filed 10/31/18    Page 19 of 48




                                             GENERAL PROVISIONS

              MfflATSS me CERTIFICATE OF COVERAGE?

                 This certificate of coverage is a written statement prepared by Unum and may
                 Include attachments, it tells you:

                 - the coverage for which you may he entitled;
                 - to whom Unum wil mate a payment; and
                 - the imitations, exclusions and requirements that apply wtthin a plan.

              tmm Mm mm mj&At ma mmmeef
                 if you are working for the Foleyholder m an efig&Ie group, tire data you are eigible
                 for coverage !e Ore later of;

                 - the plan effective date; or
                 - the date you enter an eligible group.

              WHEN DOES YOUR COVERAGE BE&N?

                You pay 100% ofthe cost yourself. You wi be cowered at 12:01 a.m. on the latest
                oft

                  thedate you are efigfote for coverage, if you apply for insurance on or before that

                  the date you are efiglble for coverage, if you apply within 31 days after your
                  efigiblfty date; or
                  the date Unum approves your appicatfon, ffevidence of insurability fe required.

                Evidence ofinsurability is required if you:

                  are a fate appieant, which means you apply for coverage more than 31 days after
                 the date you are eSgfole for coverage; or
               - voluntarily cancelled your coverage and are reapplying.

               An evidence of insurability form can be obtained from the Allstate Benefits Center.

             WHEN CAN YOU APPLY FOR COVERAGE IF YOU APPLY MORE THAN 31 OAYS
             AFTER YOUR ELIGIBILITY DATE OR fF YOU VOLUNTARILY CANCELLED YOUR
             COVERAGEANDARE REAPPLYING?

               You can ajspiy for coverage only during an annual enrollment period. Evidence of
               ansurnfol


               Unum and the Policyholder determine when the annual enrollment period begins
               and ends. Your coverage wflf begin at 12:01a.m. on the later oft

               - the first day of the next pten year (January 1 J; or
               - the date Unum approves your appicatfon.

               An evidence of insurability form can be obtained torn the Allstate Benefits Center

            WHEN CAN YOU CHANGE YOUR COVERAGE?




                                             MSSBER-f (1/1/2015}
i



    I
I




|
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 27 of 105

     Case l:18-cv-12274         Document 1-1            Filed 10/31/18   Page 20 of 48




         If you am covered under tie plan, you can change your election any time during the

         eummetion penocL      01             te                decrease your curfBnt
         The change will be effective the later of;

        - fie date you elect tha change in coverage; or
        - the date Unum approves yourapplcatfon, if evidence of inaurabiiity is required.

      WHAriF YOUAHEABSBtT MOM WORK ON THE DATE YOUR GMRME
      WOULD NORMALLY BEQKf           _                    __

        if you are absent from work due to injury or sickness, your coverage wil begin on the
        date you return to active service.

      WHEN WLL CHANGES TO YOUR COVERAGE TAKE EFFECT?

        Once
        imme
        or sickness, any increased or additional coverage vrifl begin on the date you return to
        active service.

        Any decrease in coverage will take effect immediately but wil not affect a payable
        claim that oecuis prior to the decrease.

     WHEN DOES YOUR COVERAGE END?

        Your coverage under the Poficy or a plan ends on the earliest of;

        - the date the Policy ore plan Is canceled;
          the datei your efgible group ie no longer covered;
          fee last nay of the period wr which you made any required contributions;
          the date you are no longer in an elglbie group; or
        • the date you are no longer tn active service.

        Uflum wil provide coverage for a payable claim which occurs white you are covered
       under the Policy or plan.

     WHATARE THE TIME UMTS FOR LEGAL PROCEEDINGS?

       You can start legal action regarding your claim 80 days after proof of cteim has been
       given and up to 3 years from the time proof of claim Is required, unless otherwise
       provided under federal law.

     HOW CAN STATEMENTS MADE IN YOUR APPLICATION FOR THIS COVERAGE
     BE USEDt

       Unum considers any statements you or the PoScyholder make In a signed
       application for coverage a representefion and not a warranty. If any of fee
       statements you or fee Policyholder make are not complete and/ornottrueatfhe
       tine they are made, we can:

       - reduce or deny any cfebnc or
       • cancel your coverage from the orHpnal effective date.



                                     MBUBER-2 (1/1/2015)

                                                                         •I
         J - i.        SW                     U r   a                           V £
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 28 of 105

        Case l:18-cv-12274          Document 1-1                 Filed 10/31/18   Page 21 of 48




             Wte will use only statements made in a signed appScstiGii as a basis for doing this.

             If the Pofcyholder gives us informafen about you thai is incorrect, we will:

               use She facts to decide whether you have coverage under the plan and in what
               amotmte; and
               make a tair adjustment of the premium.

          #mrnt mmmmmjEmmAmMfmrn?

             Unum wants to enS5reymTir^ffiel%lc^hOTer do hofSrure^
            costs as a result of the undermining effects of insurance fraud, Ifrium promisee to
            focus on ai means necessary to support fraud uteteofan, irwesOgatos, and
            prosecution.

            ft is a ciins If you knowingly, and with intent to Injure, defraud or deceive Unusn, or
            provide any information, including Sine a claim, that contains any fefse, mcomptete
            or misleading information. These actions, as wei as submission of matenaliy false
            information, wit result in denial of your tiaim, and are subject to prosecution and
            punistimenttothefuli extent under stats and/or federal lav. Unum wif pursue al
            appropriate legal remedies In the event of insurance fraud.

          DOES THE POLICY REPLACE OR AFFECTANY WORKERS' COMPENSATION OR
          STATE DiSABILITY INSURANCE?

            The policy does not replace or affect the requirements for coverage by any workws'
            compensation or state disabiity insurance.

         DOES THE PQUCYHOLQER ACT AS YOUR AGENT Oft UNUMS AGENT?

            For purposes of the policyt the Policyholder acts on ite awn behalf or as your agent
            Under no cfccumstences will the Polcyholder he deemed the agent of Unum.




!



                                           MEMBER-3 (1/1/2015)


                                r ,.r," ;• :.j   ."-.-i'ijK-j,       .'. P 1 P



!
        Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 29 of 105

            Case l:18-cv-12274            Document 1-1                     Filed 10/31/18   Page 22 of 48




                                                         LO m TERW BtS&BtOTV

                                                  BEMEFIT iftFORKAATK»N

              HOW DOES UM'MDEFME DISABILITY?

                 You am disabled when Unum determines that you are limited Item perforating the
                 material and substantial duties of your regular occupation duo to your sickness
                 or liifuiy.


                 the sane sfckne^w injury, you are urmbtetojiatfmn the duB^ of any gainful


                 You must be under fie regular cam ofa physician ft order to be considered
                disabled.

                The lose of a professional or occupational license or certification does not, in itself,
                constitute disability.

                We may require you to be examined by a physician, other medical practfioner
                and/or vocational expert of our choice. Unum will pay for ihfe examination. We can
                require an examination as often as ft is reasonable to do so. fife may also require
                you to be interviewed by an authorised Unum Representative.

             HOWLQNQ MUST YOU BE DiSABLEO BEFORE YOU ARE EUGfBLE TO RECEIVE
              BENEFITS?

                Alt members who elect to partidjpate in the 90-day elimination period option
                You must be continuously disabled through your elimination period. Unum wif
                treat your dfcabRly as continuous if your otesMity stops tor 30 days or less during
                the efimitatson period. The days that you are not disabled will not count toward your
                elimination period.

               Your eiimnation period to 90 days.

                During youreSmfnaitDn period you pH be considered disabled ffr
               - you are limited (ram performing the material and substantial duties of your regular
                 occupation due to your sickness or injury; and
               - you are under the regular care of a physician.

               All members who elect to    a participate In the 1BO-ctey elimination period option
               You must be continuously dttafiledmre qh your elimination period. Unumwl!
               treat your dfeabtifty as continuous if your dteabtity stops tor 30 days or less during
               tee elimination period. The days that you are not disabled will not count toward your
               elimination period.
I
               Yow elhntoatioii period to 180 days.

               During vourelmrrsation period you will be considered disabled if

                you are limited from performing the material and substantial duties of your tegular
                occupation due to your sickness or injury; and




                                                  LTD-BEN-1 (1/1/2015)

    I
                   :..k   r r.        1   -i;i: -f i v    •:   .t'-Ys j*                         ... «.
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 30 of 105

     Case l:18-cv-12274        Document 1-1         Filed 10/31/18       Page 23 of 48




           you sre tinder the regular care of a physician.

         All memb®re. who elect to participate In the 366-dav elimination period option
         You must be continuously disabled through your elimination period. Unum will
         treat your disability as continuous if your dteabflKy stops for 39 days or less during
         the elimination period. The days that you are not disabled wil not count toward yo
         eiimiiation period.

         Your elimination period is 365 days.

        All members who elect to participate in foe /30-day aflminattott period option
        You must be continuously disabled through your elimination perrod. unum will
        treat your disebtirty as continuous if your disability stops for 30 days or less during
            eiimfoation period. The daye that you are not disabled will not count toward your
        elimination period.

        Your efimiiation period la 730 days.

      CAN YOU SATISFY YOUR ELMttATlGM PEWOD IF YOU ARE WORKING?

        Yes. if you are working while you are disabled, the days you are disabled wil count
        toward yourefiminaiion period.

      WHEN WILL YOU BEGIN TO RECEIVEPAYMENTS?

        You wIB begin to recehre payments when we approve yoir claim, providing the
        elimination period has been met and you are disabled. We wffl send you a payment
        monthly for any period for which Unum fs liable.

     HOWMUCH WILL UNUM PAY YOU IF YOU ARE DISABLED?

        We will folow this process to figure your payment:

        During the first 12 months ofdssabllty payments:

        1. Mulipty your monthly earnings by 60%.
        2. The maximum monttriy benefit Is $7, SID.
        3. Compare toe onswartfbm Item 1 with the maximum monthly benefit The lesser
          of these two amounts 8s your gross disability payment
       4. Subtract from your gross dtsabity payment any deductible sources of lucerne.

       The amount figured in Item 4 is your monthly payment.

       Beyond 12 months ofdteablriy payments:


           ttsss^BSb.
       itS**
             mare the answer man item 1 with the maximum monthly benefit The lesser
       3. Compare
          of these two amounts is your gross disability payment
       4. Subtree!:
          Subtree! from your
                        vour gross
                             aross dteabHy
                                   dteabftv payment
                                            navmentanvdeduc
                                                       any deductible sources of inaome.

       The amount figured in item 4 Is your monthly payment




                                     LTD-BEN-2 (1/1/2015)
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 31 of 105

        Case l:18-cv-12274           Document 1-1         Filed 10/31/18        Page 24 of 48




          MULL mm EVER PAY MORE THAN 106% OF MONTHLY EARNINGS?

                The
                under this pi
                participating       fin's Rehabilitation aid Return to Vtfcrfc Assistance program, the
                                                                                                     under
                tills plan) wil not exceed 110% of your monthly 'earnings.
          WHATARE YOUR MONTHLY EARNINGS?

                                  n Exclusive fnd
                calendarmonths as ofthe August 1st prior to the January 1st piserto your dateof
            disaMity, Monthly Earnings are an average of your eBgsbte compensation ,aa
            defined by Alstate Insurance Company, Horn Atisiate insurance Company and its
            striates tor that twenijMbur fol caJemter month period ended as of the August 1st
            prior to the January 1st prior to your date of dteabiity.

            If you have been an Exclusive Independent Contractor tor less than twenty-four tod
            calendar months as of toe August 1st prior to the January 1st prior to your date of
            dreabfiity, MoritWy Earnings are the greater of an average ofyourefigirie
            compensafon, as defined by Alstate Insurance Company, from Alstete insurance
            Company, and its affiliates tor the period ofempfoymerit or
            prior to the January 1st prior to your date of dteablity, or $2,500.

            Eligible compensation, as defined by Allstate Insurance Company, is comprised of
            w                                                                i entty that you have
            whole or partial ownership Interest in.      Current             on your Commission
            Payment Notifications.

         mmMUCH WILL UNUMPAYYOU IF YOU ARE DISABLED AND RECBWNG
         DISABILITY EARNINGS?

            if you are disabled, Unum wil figure your payment as tolows;

            During tee first 12 months of payments, your monthly payment wil not be reduced
           as long as drsabiity earnings plus tee gross disability payment does not exceed 90%
           of indexed monthly earnings.

           1. Add your monthly disability earnings to your gross disability payment.
           2. Compare the answer in Item 1 to your indexed monthty earnings.

           If the answer fro its item 1 is less than or equal to 90% of your indsxed monthly
           earnings, Unum will not further reduce your mordhfy payment

           If tee answer frarn Item 1 is more than 90% ofyour indexed monthly earnings, Unum
           wil subtract toe amount over 90% from your monthly payment

           During the next 12 months, your
           disability earnings ptos tee gross
           monthly earnings.
                                                   WSSSOSSSSfSOOmt
!                Add your monthly dwabijly earnings to ycur gjascdfeBbii^ paynii
           2.




                                             LTD-BEN-3 (1/1/2015)


                                    - in- • ,'vy
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 32 of 105

     Case l:18-cv-12274         Document 1-1       Filed 10/31/18       Page 25 of 48




         If the answer from Item 1 1s less them or equal to 80% of your indexed monthly
         earnirss, Unum will not further reduce your monthly payment

         If the answer team Item 1 1s mom than 80% of your indexed monthly earnings, Unum
         will subtract the amount over 80% torn your monthly payment

        Beyond 24 months, Unum will subtract team your monthly payment any disablty
        earnings yon receive.

        During the first 12 months of disablity payments, If your monthly disabiily earnings
        exceed 90% of your indexed monthly earnings, Unum will stop sending you
        payments and your claim will end.

        Beyond 12 months ofdisabllty payments. Ifyour monthly disability earnings exceed
        80% of your indexed monthly earnings, Unum wil stop sending you payments and
        your cteronwii end.

        Unum may require you to send proof of your monthly disabiity earnings at (east
        quarterly, VSfe will adjust your payment based on your quarterly disability earnings.

        As part ofyour proof of disability earnings, we can require that you send us
        appropriate financial records which we Believe are necessary to substantiate your
        income.

        After the eSminatton period, if you ate disabled tor less than 1 month, we wil send
        you f/30 of your payment {breach day ofdfeabiity.

     HOW CAN WE PROTECT YOU IF YOUR DISABILITY EARNINGS FLUCTUATE?

        If your disab^ earnings routinely fluctuate widely from imx^h to month, Unum may

        claim should continue                                                           ^°U
        if Unum averages your dteabfllty earnings, we wil not terminate your claim unless;


         earnings team Ihe last 3 months exceeds 90% of indexed              earnings; or
         beyond 12 months of dteabl
         from the test 3 months exee  eef *»$% oftedeBedV8W^t^^arrridisab8i(y earriln88!
       WO will not pay you For any month during which dteabVty earnings exceed the
       amount akcwabte under the plan.

     WHATARE DEDUCTIBLE SOURCES OF INCOME?

       Unum wil subtract from your gross dteabfliy payment ihe following deductible
       sources of income:

       1. Ihe amount that yon receive or are entfltod to receive urwtel:

          - a workers' compensation law.
          • an occupational disease law.
            any other act or    with stetlar intent




                                    LTD-BEM4 (1/1/2015)
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 33 of 105

     Case l:18-cv-12274          Document 1-1           Filed 10/31/18   Page 26 of 48




          2. The amount thai you receive or are entitled to receive as disability income
             payments under any:

             - state compulsory benefit act or tear.
             - other group iratwsmc© pSsrt

         3.. The ®momi Stat von, your epoua* ®imJ your children receive or are entitled to
             receive as dteabity payments because af yaurrfiaablity under.

             - the United States Social Security Act
            » the Canada Pension Pten.
            - the Quebec Person Plan.          "
            - any sMar phn m act,

         4. The amount that you receive as retirement payments or the amount your spouse
            and children receive as retirement payments because you are receiving
            retirement payments under

              the United States Social Security Act
            - the Canada Pension Plan,
                 the Quebec Pension Ptem.
                 any similar plan or act

        5. The amount that you receive under Title 46, United States Code Section 688
           (The Jones Act).

        Unum wil onf^sttetraot deductible sources of income which are payable       a result
        of tee

        Wb will not reduce your payment by your Social Seowify retirement income ifyotr
        disability begins alter age 65 and you were already receiving Social Security
        retirement payments.

      SWArAWE NOT DEDUCTIBLE SOURCES OF INCOME?

        Unum wil not subtract from your gross disability payment income you receive from,
        but not limited to, tee followrug:

            l(k)pta
        - 4Q1(k) ptens
          groftt sharing plans
             tit star
           riftptans
         lax sheltered annuities
         stock owners hip plans
         no n-quatifted   plans of deferred compensation
           rison
         pen         plans for partners
        - military pension and d
                               dteabllty income plans
         credit dreafaffliy Insurai
                            Insurance
         franchise dteabHy Inc
                           Income plans
       - a retirement plan from a former Emofover
       - individual retirement
       - individual (tieabitiy Income ptens
                                           fir"
       - no feult motor vehicle plans




                                        LTD-BEM-5 (1/1/2015)


       C2&dmtt*t('- M&ttm ;    Tlsiatiiy           1,       :*   ? .
        Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 34 of 105

            Case l:18-cv-12274              Document 1-1     Filed 10/31/18     Page 27 of 48




              whatif subtracting amvcrmus sources of income resul ts wa
              j&sm BEmmr? (kSmimm Bm®m$

                   'The minimum monthly payment to the greater of:

                   - $100; or
                   - 1 0% of your grass dmabKty payment.

                   Ureum may apply fete sn»urst toward airs outstanding overpayment

              ivHATHAPnaa warn rm receive a cmr of lmnq increase mam
              msomwEMmamsmmimmEf                                   ~                         -——

                   Once Uraum has subtracted any deductible source of income from your gross
                   disability payment, Unum wiH not further reduce your payment due to a cost offering
                   Increase torn feat source.

              WfiATIF UNUM DETERMINES YOU MAY QUALIFY FOR DEDUCTIBLE INCOME
              BENEFITS?

                When we dteterrnfee feat you may qualify for benefits under Itetnfs) 1 , 2
                                                                                         2 and 3 in the
                deductible sources of income section, we wil estimate your enftnernent to these
                benefits. Wfe can reduce your payment by fee estimated amounts if such benefits:

                  have not been awarded; and
                - have not been denied: or
                    have been denied and fee denial is being appealed.

                Your Long Term Disability payment wil NOT be reduced by fee estimated amount if
                you:


!




               - sign Unum's payment option form. This form states that you promise to pay us
                 any overpayment caused by an award.

               If your payment has been reduced by an estimated amount, your payment wil be
               adjusted when we receive proof:
               „            H10 amount 8W3RlGd* or

               - feat benefits have been denied and ail appeals Unum feels are necessary have
                   been completed, in this pass, a lump sum refund of fee estimated amount w9 be
                   made to you.

               tfycw receive a lump sum payment from any deductible sources of income, the lump
               sum will be pro-rated on a monthly barns over fee Gme period for which fee sum was
               given. Ifnotteie period is stated, we wil use a reasonable one.

             HOW LONG WILL UNUM CONTINUE TO SEND YOU PAYMENTS?

               Unum wil sard you a paymenteach month up to fee maximum period of payment.
               Your maximum period of payment is based on your age at dteabliy as folowsc




                                                 LTD-BEN-6 (1/1/2015)


    i          J''-.,;,.1                                                         ^ J.
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 35 of 105

        Case l:18-cv-12274         Document 1-1              Filed 10/31/18                                  Page 28 of 48




             Age at Disability                       Maximum Period of Payment

            Less than age 60                         To ago 05, but riot teas than 5 years
            Age 60                                   60 months
            Age 61                                   40 months
            Age 62                                   42 months
            Age 63                                   36 months
            Age 64                                  30 months
            Age 85                                  24 months
            Age 66                                  21 months
            Age 67                                  10 months
                                                    'jTf "     " Uli1 »   .Klin I— -.11. » II —    — • I—I     «..!! I I !«..<.   I. ». | |   I

                                                    15 months
            Age 69 ami over                         12 months

          WHEN WILL PAYMENTS STOP?

            VWe w2B stop sending you payments and your claim wl end on the eartest of the
            folowing:

              during Hie first 24 months of payments, when you are able to work in your regular
              occupation on a part-time basis but you choose not to;
              after 24 months of payments, when you are able to work in any gainful occupation
              on a part-time basts but you choose not to;
              the end ofthe maximum period of payment;
              tie date you are no        disabled under the terms of the plan, unless you are
              eligible to receive te     under Unurn's RehabBHatfon and Return to Wort
             Assistance program;
              the date you tall to submit proof of continuing disability;
              after 12 months of payments ifyou are considered to reside outside the United
              States or Canada. You will be considered to reside outside these countries when
             you have been outside the United Slates or Canada tor a total period of6 months
             or more during any 12 conaecufiye months of benefits;
            • during dm tire? 12 months ofdisablfty payments, ifyour monthly dleabllty earnings
              exceed 90% of your indexed monthly earnings;
            - beyond 12 months ofdisabilly payments, if your monthly disabllty earnings
!
              exceed 80% of your indexed monthly earnings;
             the date youtlis.

         WHATDISABILITIES HAVE A LIMITED PAY PERIOD UNDER YOUR PLAN?

           The lifetime cumulative maximum benefit period for at dfeabSftiee due to mental
           illness and dteabliies based primariy on self-reported symptoms is 24 months.
           Only 24 months ofbenefits wil be paid tor any combination of such doabiifies even
           if the dfsabfifcre:

             are not continuous; and/or
             are not related.

           Unum will continue to send you payments beyond the 24 month period ifyou meet
           one or both of these conditions:

           1. Ifyou are confined to a hospital or institution at the end ofthe 24 month period,
              Unum wfl continue to send you payments during your confinement.




                                          LID-BE!^? <1/1/2015)


                                                                                              -A
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 36 of 105

         Case l:18-cv-12274           Document 1-1        Filed 10/31/18     Page 29 of 48




                     ff you are still dlsabted when you am discharged, Unum wiH send you payments
                     for a recovery period of up to 90 days.

                    ff you become reconfined at any time during the recovery period and remam
                    confined tor at least 14 days in a row, Unum will send payments during that
                    additional confinement and for one additional recovery period up to 90 mom
                    days.

              2, in addition to Item 1, if, after the 24 month period tor which you have received
                    payments, you continue to he disabled and sutmeauentiy become confined to a
                    tesptiafor rnsj^jtiantor at fcmet 14 days in a row, Unum wtt send payments
                    during the length of the reconffnematt.

             Unum will net pay beyond the limited pay period as Indicated above, or toe
             maximum period ofpayment, whichever occurs test

             Unum win not apply toe mental illness limitation to dementia If it is a result of

                 stroke;
                 trauma;
                 viral infection;
             - Alzheimer's disease; or
             - other conditions not feted which are not usually heated by a mental health
               provider or otoerquaBtfed provider using psychotherapy, psychotropic drugs, or
               other simlar methods of treatment

          WHATMSAWL/TIES ARE NOT COVERED ORDER YOUR PLARf

            Your plait does not cover any disabilities caused by, contributed to by, or resulting
            item your

                Intenfionaty salf-lnflctBd injuries.
            - active participation in a riot
            - loss ofa professional license, occupational license or certification.
            - commission of a crime for which you have been convicted.
            » pre-existing condition.

            Your plan wli not covers dfeablity due to war, declared or undeclared, or any act of
            war


            Unum will not pay a benefit tor any period ofdisabfity during which you are
            incarcerated.

          WHATIS A PR&BCISTMG COHDfTKM?

            You have a pre-existing condition if

              you received medical treatment, consultation, care or services including dtainosfic
              measures, or took prescribed drugs or medicines in the 3 months just prior to your
i             effective date ofcoverage; and
            - toe disabiily begins in the Arte 12 months after your effective date ofcoverage.




                                            LTD-BEN-8 (1/1/2015)


             ' i )>. : ,A :i r- f         r Kj*
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 37 of 105

    Case l:18-cv-12274           Document 1-1         Filed 10/31/18             Page 30 of 48




       WHATHAPPENS tP YOU RETURN TO WORN FULL HUE WITH THE
      PfflJ&WOLDm AND YOUR DtSABBJIY OCCURS ADAM?

         if you have a ncunud disability, Uhum wil beat your disability as part of your prior
         claim and you wiS not have to complete another afinwaboh period if.

           you were continuously insured under the pfeis for the period between the end of
          your prior claim ami your recurrent disability; and
          your recurrent riteabfey occur* within © month® torn the end of your prior claim.

        Your recurrent disability wiK fee subject to the same terma of the plan as ymr prior
        claim iuKTwHt be treated as a continuation of that disability.                           "
        Any dfeab«ty which ocoura after @ months ten the date your prior cfstm ended wiS
        be treated as a new ctetm. The new cfefmwff be <hJjM to all of tee polcy
        provisions, Including the elimteata period.

        If you become entitled to payments under airy other group long term disairiKy plan,
        ymi will mt tie elgibie tor payments under the Umm plan.




                                          LTD-BEN-8 (1/1/2015)


         A :   :•••   ,?    ' ; ft.:.:-                    : ' ,1 .« J W'I   ?
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 38 of 105

        Case l:18-cv-12274 Document 1-1                  Filed 10/31/18      Page 31 of 48




                                        LONG TERM DISABILITY

                                     OTHER BENEFIT FEATURES
          mmiBEMmrs vhu.bepromos* m you at your family §f you aeon
          ARE TBOntMJLYMl.? fBrntwrntm- Bw®m§

             When Unum receives proof that you have died, wo wi pay your of igible survivor a
             lump sum benefit equal to 3 months ofyour gross disabBity payment if, on the date
             of your death:

             - your dfeahifify had continued tor 180 or more consecutive days; and
             - you ware receiving or were entitled to receive payments under the plan.

             If you have no eigibie euvtvore, payment wil he made to your estate, unless there
             is none, to this case, no payment wfB be made.

             However, we wiB first apply the survivor benefit to airy overpayment which may exist
             on your claim.

            You may receive your 3 month survivor benefit prior to your death Ifyou have been
            diagnosed as terminally ill.

            Vtfewill pay you a lump sum amount equal to 3 months of your gross disability
            payment  it if

              you have been diagnosed with a terminal illness or condition;
              your fife expectancy has been reduced to less than 12 months; and
              you me receiving monthly payments.
:

            Your right to exercise this option and receive payment is subject to the Mowing:
I
              you must make this election In writing to Unum; and
              your physician must certify in writing that you have a terminal illness or condition
              and your life expectancy has been reduced to less than 12 months.

            This benefit is available to you on a voluntary baste end will only be payable once.

            If you elect to receive tib benefit prior to your death, no 3 month survivor benefit wil
            be payable upon your death.

         WHAT IF YOUARE NOT IN ACTIVE SERVICE mm THE POLICYHOLDER
         CHANGES INSURANCE CARRIERS TO UNUM? (Conmuily of Coverage)

           When the plan becomes effective, Unum will provide coverage tor you if:

           - you are not in active service because of a sickness or injury," end
           - you were covered by the prior poScy.

           Your coverage Is subject to payment of premium.

           Your payment will be limited to the amount that would have been paid by toe prior
                 r. Unum wil reduce your payment by any amount tor which vote crior canter
           carrier




                                         LTD-OTR-1 (1/1/2015)


              ^ ,i .I)   i   ; r                    ay
            Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 39 of 105

                Case l:18-cv-12274                        Document 1-1                 Filed 10/31/18      Page 32 of 48




                     WHAT IF YOU mm A OlSABMiYBUE TO A PBE-EkWimG CmUffim WHEN
                     thepqucwmlder mmom muMHce Gjmmem to mum (Gmmm?
                    t&Cwwogttf

                       L/rmm may send a payment tf your dteabBRy tmuM torn a piiMxisftig wndtfion If,
                       you wwe:


                       - in aetere @srws® and teursd under the pten on to effective date; and
                       -• taured by the prior poSey at the ttme of change.

                ~      In olSirlB                         pwMpuTSE^i^                                                      ~
                       under

                       1. the Unum plan; or
                       2. the prior carrier's plan, ifbenefits would hove been paid had that policy remained
                           In force.

                       if you do not satisfy Item 1 or 2 above, Unum wil not make any payments.

                      If you satisfy item 1, we wil determine your payments according to the Unum plan
                      provisions.

                      If you only satisfy item 2, we will administer your claim according to the Unum plan
                      provisions. However, your payment win be the lesser of:
                      a. the monthly benefit that would have been payable under the terms of the prior
                         plan ifft had remained irrforce; or
                      b. the monthly payment under the Unum plan.

                      Your benefts wtl end onitie earlier of the folowtog dates:

                      1. me end ofthe maximum benefit period under the plan; or
                      2. the date benefits would have ended under tee prior plan if It had remained In
                         force.
        i
i                   HOW CAN umars REHABILITATION and return to work assistance
                    PROGRAM HEW YOU RETWW TO WORK?

                      Unum has a vocational RehabItalian and Return to Work Assistance program
                      available to assist you in returning to work. We wffl determine whether you are
                      eligible for this program, at our sob discretion. In order to be efgfole for
        i
                      rehabilitation services and benefits, you must be medlcaly able to engage in a return
                      to work program.

                      Your claim foe will be reviewed by one of Unum'e rehabiitalion professionals to
                      determine Ifa rehablRaffon program might help you return to active involvement at
                      the agency location or gainful mpbwnent in another occupation. As your fie Is
                      reviewed, medical and vocational information wil be analyzed to determine an
                      appropriate return to work program.

                     We will make tee final determination of your efiglblity for participation in tee
                      program.




    i

                                                                 LTO-OTR-2 (1/1/2015)


                         /i iz*A- r. t   jVV;.irtii   '   R l.' iriiV   ' A   T: c y       ."'.5.VR   f-   ^      5
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 40 of 105

    Case l:18-cv-12274            Document 1-1               Filed 10/31/18        Page 33 of 48




            We will provide you wift a written ReSwbffBaflon and Return to Wfork Assistance poan
            developed cspecmcatiy for you.

            The rahateiiatefi program may                   at our seSe dtecreikm, but » not limited to,
            the Ifoifowiig sanraces and benefits:

             eoortiftaliofi with toe FoSeyboMer to assist you to return to work;
             adaptive equ|»nerttorfot9 accommodations to alow you to work;
             vesaitonol evaluation to determine how your dbablHiy may frapest ywr
             ©rnptoyswt options;
       -     MS pjaseeiwnt services;
           - resume pterariftonf                    ""                                             ~ ~
           - job seektog skite training; or
           - edu&sitan and relrataiingf expenses tor a new ©rasipsttors.

      mMmmmsML mmmm will mm pay while rm participate m a
      mm,murmm<§ and return m work assistance program?

           We will pay an additional disability benefit of 1 0% ofyour gross disabtfity payment to
           a maximum benefit of $1,000 per month.

           This benefit Is not subject to polcy provisions which would otherwise increase or
           reduce the benefit amount such as Deductible Sources of income. However, toe
           Total Benefit Cap wl apply.

           In addition, we will make monthly payments to you tor 3 months following the date
           your disability ends ifwe determine you am no longer disabled while;

            you are participating in toe Rehabilitation end Return to Work Assistance program;
            and
            you am not able to find employment

       This benefit payment may be paid in a lump sunt.

     WHEN WILL REHABILITATION AND RETURN TO WORK ASSISTANCE BENEFITS
     END?

       Benefits tor the Rehabltatton and Return to Work Assistance program wfl end on
       the earliest ofthe following dates;

       * toe date Unum determines that you are no longer eBgtote to participate in Unum's
            Rehabiftatron and Return to Work Assistance program; or
            any other date on which monthly payments would stop in accordance with this
            plan.

     WHATADDITIONAL BENEFIT IS AVAILABLE FOR DEPENDENT CARE EXPENSES
     TO ENABLE YOU TO PARTICIPATE IN UNUMS REHABILITATIONAND RETURN
     TO WORKASSISTANCE PROGRAM?

       While you are participating In Unum's Rehabitation and Return to Wbrk Assistance
       program, we wif pay a Dependent Care Expense Benefit when you are disabled and
       you:

       1. are incurring expenses to provide                 fora child under the age of 1 5; and/or




                                         L7D-OTR-3 (1/1/2015)


       v.o.iiAr;t                 .im1.'* hy        ..W',          •'.i.r.ir   $
        Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 41 of 105

             Case l:18-cv-12274       Document 1-1        Filed 10/31/18      Page 34 of 48




                 2, start incurring expenses to provide cam tor a child age 1 S or older or a femRy
                    member who needs personal care assistance.

                 Hie payment of toe Dependent Cere Expense Benefit wffi begin immediately a Iter
                 you start Unumfe Reha rotation and Return to Wbrk Assistance program.

                 Our payment of the Dependent Care Expense Benefit wil:

                 1. be $3^ per monto, per dependent and
                 2. not exceed $1 ,000 per month tor «l dependent me expenses combined.

                 To meete©"ffiWbersefit, you must provide ©aMastosy proof that ycy'Srelrwsrasg"
                 expenses ttaf entitle ydu to the Dependent Care Expense Benefit.

                 Dependent Care Expense Benefits wi end on toe earlier of toe foUowtog:

                1. toe date you are no longer incurring expenses tor your dependent
                2. toe date you no longer participate m Unum's RehabUtatfon and Return to Work
                   Assistance program; or
                 3. any other date payments would stop in accordance with tola plan.




    i




                                            LTD-OTR-4 (1/1/2015)


                                                                               , ( $i.   if 5




!
I
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 42 of 105

     Case l:18-cv-12274          Document 1-1        Filed 10/31/18       Page 35 of 48




                                           OIWER SERVICES

      These vte are also available from m ate part of your Unum Long Tan® Dfeabfty
      pbn.

      I# THERE A WOm€ SJFE «SSHK PftOBRMM AVAILABLE WITH me PUUif

         Ws do provide you and your dependents access to a work life assistance program
        designed to assist you with problems of daly living.



        passible colleges for a chfld, to helping to deal with the stress of the workplace. This
        work life program is available for everyday issues as well as crisis support.

        This sendee is also available to the Poieyholder.

        This program can be accessed by a 1-800 telephone number available 24 hours a
        day, 7 days a week or online through a website.

        information about this program can be obtained through yourASstate Benefits
        Center.

      HOW CAN UNUM HELP YOUR EMPLOYER IDENTIFYAND PROVIDE WORKSITE
     MODIFICATION?

        A worksite modification night be what is needed to alow you to return to active
        service. One of our designated professionals wil assist you to identify a modification
        we agree Is likefy to hefe you remain at work or return to work. This agreement wil
        be in wiithg ana must be signed by you and Unum.

        When this occurs, Unum wil reimburse your Employer tor the cost of the
        modification, up to the greater of.

       - $1,000; or
       - the equivalent of2 months of your monthly benefit

       Thfe benefit is available to you on a one time only baste

     HOW CAN UNIMFS SOCIAL SECURITY CLAIMANTADVOCACY PROGRAM
     ASSIST YOU WITH OBTAINING SOCIAL SECURITY DISABILITYBENEFITS?

       In oreter to be eligible tor assistance ftom Unutifs Sodai Security claimant advocacy
       program, you must be receiving monthly payments from us. unum can provide
       expert advice regarding your claim and assist you with your application or appeal.

       Receiving Soda! Security benefts may enable:

       • you to receive Medicate after 24 months ofdisaWHy payments;
         you to protect your retirement beneffis; and
         your torniy to be eligible tor Sodai Security benefits.

       Vife can assist you in obtaining Social Security disability benefits by.




                                     SERVICES-1 (1/1/2015)


       ''k3;»sj;f          ;   '/r-MoKby
        Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 43 of 105

            Case l:18-cv-12274    Document 1-1    Filed 10/31/18     Page 36 of 48




                                                     it
                 - nsbisitew&g medical ®rssl vacates!   ; and
                 - reimbursing pre-approved m management expense®.




    i




    i




    :




I




                                      SERVICES^ (1/1/2015)


                                     - -iv
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 44 of 105

      Case l:18-cv-12274                Document 1-1               Filed 10/31/18   Page 37 of 48




                                                        GLOSSARY

        ACTIVE SERVICE means:

          jgau a^woriring under an fcxclusive Independent Contractor agreement with the

       - you are actively involved In the conduct or business at the agency location; and
         you am performing the material and substantial duties or your tegular occupation.

       ANNUAL ENROLLMENT PERIOD means s period oftime before lh» beginning or each
~~   —pfon-year.                                       —           -       — - -           -

       DEDUCTIBLE SOURCES OF INCOME means income item deductible sources Jested In
       the plan which you receive or are entitled to receive while you are disabled. This
       income will be subtracted Hem your gross disability payment

       DEPENDENT means:



         your                                                                           «...
         assistance.

       DISABILITY EARNINGS means the earnings which you receive while you are disabled
       including, but not limited to, commissions (renewal and otherwise) and eligible
       compensation as defined by Allstate Insurance Company received during a period of
       disability, regaidteas of whether you are working or not, plus the earnings you could
       receive ifyou were working to your maximum capacity.

       ELIMINATION PERIOD means a period of continuous disability which must be satisfied
       before you are eigfbie to receive benefits from Unum.

      EMDENCE OF INSURABILITY means a statement of your medical history which Unum
      wHi use to determine if you are approved for coverage. Evidence ofinsurability will be
      at Unu/n's expense.

      EXCLUSIVE INDEPENDENT CONTRACTOR means:

      - a person who is contracted undar one of the folowfog agreements with the
        PalcyhoWen

      Alstate R300i Exclusive Agency Agreement
      Atistate R3001S Exclusive Agency Agreement
      Afistate R3001 NJL Exclusive Agency Agreement; or
      Atistate L20OG5 Exclusive Financial Specialist independent Contractor Agreement; or
      - a person who is identified as a Key Person under one ofthe following agreements:

      Alstate R30Q1A Exclusive Agency Agreement
      Afistete R3D01G Exclusive Agency Agreement
      Alsteto R3001A N.J. Exclusive Agency Agreement; or
      Alstate L20Q0C Exclusive Financial Specialist independent Contractor Agreement




                                             GLOSSARY-1 (1/1/2015)


                       St' Ifi'f '   f.i.jjii.'thv   !..*>« t?.V
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 45 of 105

    Case l:18-cv- 12274 Document 1-1 Filed 10/31/18 Page 38 of 48




       GAINFUL OCCUPATION means m occupation that Is or can he expected to provide
       you with an income at least equal to your arose dfeablfly payment within 12 months of
       ysor return to work.

       GRACE PERIOD means the period oftime Mowing the premium due date during
       which premium payment may be made,

       GROSS DISABILITY PAYMENT mmm is®                amount before Umm attests
       deductible mwm® of income sreS dfeablty earnings.

       HOSPITAL OR INSTITUTION mean® an accredited fealty licensed to provide cans and
               *   "   1   '"-V"   I'HW)                   Alt"   UMltT —   - **" -'i-8-mimiinJWI i..i < 1 1 1. n.   ...




      INDEXED MONTHLY EARNINGS means your montHy earnings adjusted on each
      anniversary ofbenefit payments by the lesser of 10% or the (torrent annual percentage
      increase in the Consumer Price Index. Your indexed monthly earnings may increase or
      remain toe same, but wil never decrease.

      The Consumer Price index (CPf-U) is published by the U.S. Department of Labor.
      Unum reserves toe right to use some other similar measurement ifthe Department of
      Labor changes or stops pubtiehing the CPMJ.

      indexing is only used as a factor in toe determination ofthe percentage of lost earnings
      while you are disabled and working and to the determination of gainful occupation.

      INJURY means a bodly injury that Is toe dfrect result ofan accident and not related to
     any other cause. Dteablity must begin while you are covered under toe plan.

     INSURED means any person covered under a plan.

     LAW, PLAN OR ACT means toe original enactments of the law, plan or act and al
     amendments.

     LIMITED means what you cannot or are unable to do.

     MATERIAL AND SUBSTANTIAL DUTIES means duties that:

          norma By required for the performance of your regular occupation; and
     - cannot be reasonably omiteoor modified.

     MAXIMUM CAPACITY means, based on your restrictions and limitations:

     - during the first 24 months of tosablity, the^£|reatertextent ofwork you are able to do

     - beyondl^'rMntfeof21isab#ty, toe creates/srtentofwork you are able to do in amy
      occupation, that is reasonably available, tor which you are reasonably fitted by
      education, training or experience.

     MAXIMUM PERIOD OF PAYMEN T means the longest period of time Unum wilmake
     payments to you tor any one period of disability.

              means an Exclusive independent Contractorwiio is in active service in the
    United States with toe PoScyhokfer.




                                           GLQSSARY-2 {1/1/2015}


          ti                               Sifjjs   UT-CvM^V'
           Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 46 of 105

               Case l:18-cv-12274              Document 1-1          Filed 10/31/18      Page 39 of 48




                 MENTAL ILLNESS means a psychiatric or psychological condition classified In the
                 Diagnostic and Statistical Manual of Mental Health Disorders (DSM), pufafshed by the
                 American Psychiatric Association, most current m of the start ofa dfcab   . Such
                 disorders indbf®, but am not limited to, psychotic. emotional or behsvionrf disorders, or
                 (Reorders retafabte to stress, if the DSM Is discontinued or replaced, these disorders
                 wil be those cteesltied in the diagnostic manual then used by the American Psychiatric
                 Association ae ofthe stert of a dieabRiy.

                 MONTHLY BENEFIT means the total benefit amount tor which a member is insured
                 under this plan subject to tire maximum benefit

                 KWTOCTSWIH® awns ymrgraSs monfffjf ©ig®te ccmpensaioh from the--
                 PoScyhoSdter a® defined in the Long Term Disability Benefit information ssdton ofthe
                 plan.

                 MONTHLY PAYMENT means your payment alter any deductible sources of Income
                 have been subtracted Item your gross diaahllty payment

                 PART-TIME BASIS means ttte ablity to work end earn 20% or more of your indexed
                 monthly earnings.

                 PAYABLE CLAIM means a claim tor which Unum is liable under the terms of the policy.

                 PHYSICIAN means:

                 - a person performing tasks that are within the limits of his or her medical license; and
                 - a person who Is loensed to practice medicine and prescribe and administer drugs or
                  to perform surgery; or
                  a person with a doctoral degree in Psychology (Ph.D. or Psy.D.) whose primary

                              legally qualffed medical practitioneraccording to the lawsand
                 - ape^on^t^sagoverntog
                  regulations ofthe     jurisdiction.

                 Unum will not recognize you, or your spouse, children, parents or strings as a
                 physician for a darm that you send to us.

                PLAN means a tine of coverage under the policy.

                POLICYHOLDER means the AMstela Insurance Company to whom the polcy is Issued.

                PRE-EXISTING CONDITION means a condition for which you received medical
                treatment, consultation, care or sendees including diagnostic measures, or took
                presaibed drags or medidhas tor your condition during the given period of time as


                RECURRENT DISABILITY means a drsstotity which is:

                  caused by a worsening to your condition; and
                  due to the same cause(s) as your prior disabaity tor which Unum made a Long Term
                  Dteabllty payment




                                                       GLOSSARY^ (1/1/2015)


!' '   -                     «".r .V.'ii ,t   •? f "ni-'f fcv   py        CJa-.j,; A'.    ;      *
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 47 of 105

         Case l:18-cv-12274         Document 1-1       Filed 10/31/18      Page 40 of 48




           REGULAR CARE rneane:



            condfttonfB); and
            you are recstyiig the most appropriate treatment and care which conforms with
            generally accepted medical stendafde, for your disabling condition/®} by a physician
            whose specialty or experience is the most appropriate for your disabling oonditionfe),
            seconding to generaBy accepted medical standards.


          gftasggTa^gss^^
          me national economy, instead of how (he wotfc tasks are performed for a specific
                                                                                             sis

          employer or at a specific location.

          SELF-REPORTED SYMPTOMS means the maryfesfatiorea of your condition which you
          tel your physician, that are not verifiable using teste, procedures or cfnical
          examinations standardly accepted in the practice of medicine. Examples of
          symptoms Include, but are not Isnfted to headaches, pain, fatigue,           soreness,
          ringing in ears, dizziness, numbness and toes ofenergy.

          SICKNESS means an ilness or disease. Disability must begin wNte you are covered
          under the plan.

          SURVIVOR, ELIGIBLE means your spouse, if living; otherwise your children underage
          25 eqisaly.

          TOTAL COVERED PAYROLL means the total amount of monthly earnings for which
          members are insured under this plan.

          WE, US and OUR means Unum Life Insurance Company of America.

          YOU means a member who SssSgible for Unum coverage.




                                        GLOSSARY-4 (1/1/2015)


I                                   r. c iky

i




|
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 48 of 105

     Case l:18-cv-12274                  Document 1-1          Filed 10/31/18   Page 41 of 48




                                      Aifei&kMM*! GSifMt and Appeal lr#fowa®0rs


       APPUCA8KUWOF ERISA

          If this polcy provides benefits under a Plan which is subject to the Employee
         Retirement Income Security Act of 1974 (ERISA), the following provisions apply.
         Whether a Plan is governed by ERISA is determined by a court, however, the
         Pofcyhclcter may have information related to ERISA appicabilty. If ERISA applies,
         the fMowkH items constitute the Plan: the aridifonal information contained in this
         document, the polcy, including your certificate of coverage, and any additional
         summary plan description Information provided by the Plan AdmWstrator, Benefit
         determinations are ccntrailed exclusively by the polcy, your certificate of coverage,
         and the Information in this document

      HOW TO FILE A CLAIM

         Ifyou wish to flea claim tor benefits, you should folow the ctairnprotoedures
         described in your insurance certificate. To complete your claim wing, Unum must
         receive the claim Information it requests from you (or your authorized
         representative), your attending physician and the Policyholder. If you or your
         authorized representative has any questions about what to do, you or your
        authorized representative should contact Unum directly.

      CLAIMS P ROCEDURES

        Unum wil gtye you notice of the decision no later than 45 days efter
                                                                          alt the claim is
        fled. This time period may be extended twice by 30 days if Unum both determines
        that such an extension is necessary due to matters beyond the control of fee Plan
        and notifies you of the circumstances requiring the extension of lime and the date by
        which Unum expects to render a decision. If such an extension  - is- necessary due
                                                                                        c   to
        your failure to submit the Information necessary to decide the claim, the notice of
                                                          Information, and you wil be afforded
        extension wffi specifically describe the required information,                all
        at least 45 days within which to provide the specified information, if you deOver the
        requested information within the time specified, any 30 day extension period
        begin after you have provided that information. If you fell to deliver the requested
        Information within the time specified, Unum may decide your claim without that
        Information.

        If your claim for benefits is wholy or partially dented, the notice of adverse benefit
        determination under the Ran wil:

          state the specific reasonfe) for the determination;

        - reference specific Plan provlsfon(e) on which ttie datermhatjon is based;

       - describe additional material or information necessary to complete (he dam and
         why such information Is necessary;

       » describe Plan procedures end time timfia for appealing the determination, and your
         right to obtain information about those procedures and fee right to bring a lawsuit
         under Section 502(a) of ERISA (blowing an adverse dels         Hon from Unum on
         appeal; and




                                                   ADDUNFO-1 (1/1/2015)


        '1 a.:. tiisi, v   -i'.;./!   ! -Uf; 7 f
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 49 of 105

        Case l:18-cv-12274                 Document 1-1      Filed 10/31/18      Page 42 of 48




                      disclose any internal rule, guidelines, protocol or similar criterion rolled on In
                      making the adverse determination (or state that such information will be provided
                      ttee ofcharge upon request).
               Notice ofthe determination may be provided in written or electronic form. Electronic
              notices wis be provided in a term that complies with any applicable legal
              requirements.

          APPEAL PROCEDURES

              You have 180 days from the receipt of notice of an adverse benefit deteirofoafion to
              file an appeal. Request® for appeals should be sent to the address specified in the
              claim dental. A decision on review will be made net later than 45 days foBowtng
              receipt of the written request for review. If Unum determines that special
             cfccumstanoes require an extension of time for a decision on review, the review
             period may be extended by an additional 45 days (30 days in total). Unum wil notify
             you in writing ifan addHonai 45 day extension Is needed.

             If an extension is necessary due to your folure to submit the information necessaiy
             to decide the appeal, the notice of extension will specifically describe the required
             information, ana you will be afforded at least 45 days to provide foe specified
             Information. If youdeiver the requested information within the (tore specified, the 45
             day extension ofthe appeal period wil begin after you have provided that
             information. Ifyou foil to delver the requested information within (he time specified,
             Unum may decide your appeal without that information.

            You wl have the opportunity to submit written comments, documents, or other
            information to support of your appeaL You will have access to all relevant
            documents as defined by appScable U.S. Department of Labor regulations. The
            review of the adverse benefit determination wl take tote account al new
:           informafion, whether or not presented or available at the initial determination, No
            deference wil be afforded to the initial determination.

            The review wl be conducted by Unum and wil be made by a person different torn
           the person who made foe initial determination and such parson will not be the
            original decision maker's subordinate. In the case ofa claim denied on the grounds
           ofa medical Judgment, Unum will consult with a health professional with appropriate
           training and experience. The health cars professional who is consulted on appeal
           will nofba foe Individual who was consulted during foe Initial determination ora
           subordinate. If foe advice ofa medical or vocational expert was obtained by the
           Flan in connection with the denial ofyour claim, Unum wil provide you with foe
           names ofeach such expert, regardless ofwhether foe advice was refied upon.

           A notice that your request on appeal is dented will contain the fbSowtog information:

               foe specific reasons) for the determination;

               a reference to the specie Plan provision^} on which tire determination Is based;

           • a statement disclosing any internal rule, gufcteftoea, protocol or oimiar criterion
             relied on in making foe adverse determination (ora statement foatsuch
              information will be provided free ofcharge upon request);




                                              ADDLINFO-2 (1/1/2015)


           -'-J. .1       f. t   f.'&rTZ     ""^V
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 50 of 105

     Case 1.18-cv- 12274 Document 1-1 Filed 10/31/18 Page 43 of 48




         - a statement descrihtog your right to bring a lawsuit under Section 502(a) of ERISA
           ifyou disagree with ihe decision;



                                                                records or other information '
           relevant to the detormnaiicn; and

            the statement that "You or your plan may have ofoer voluntary alternative» dispute
           resolution options, such as mediation, one way to find out what may be available
           is to contact your least U.S. Department erf labor Office and your Stats insurance
                                                                                    ii
           regulatory agency".

        Notice of the determination may to provided in written or electronic form. Electrorac
        notices wff be provided to a term that complies with any applicable legal
        requirements.

        Unices there are special ctoximsfancss, this administrative appeal process must be
        completed before you begin any legal action regarding your claim.

      OTHER RIGHTS

        Unum, for Itself and as claims fiduciary for the Plan, is entitled to legal and equitable
        relief to enforce its right to recover any benefit overpayments caused by your receipt
        of deductible sources of income from a thirdparty. This right ofrecovery is
        enforceable even ifthe amount you receive from the third party Is less than the
        actual loss suffered by you but will not exceed the benefits paid you under the policy.
        Unum and the Plan have an equitable Ben over such source® of income until any
        benefit overpayments have been recovered to foil.

     DISCRETIONART ACTS

        The Plan, acting through the Plan Admtobtator, delegates to Unum and its affiliate
        Unum Ctojup discretionary authority to make benefit determlnattonE under tire Plan.
       Unum and unum Group may act directly or through their employees and agents or
       further delegate their authority through contracts, tetters or other documentation or
       procedures to other afiliates, persons or entitles. Benefit determinations Include
       determining ©Sgfollffy for benefits and the amount of any benefits, resolving factual
       disputes, and interpreting and enforcing the provisions ofthe Plan. Al benefit
       determinations must to reasonable and based on the terms oftits Plan and foe forts
       and circumstances of each claim.

       Once you are deemed to have exhausted your appeal rights under foe Plan, you
       have ihe right to seek couitreview underSecSon 502(a) of ERISA of any benefit
            ninatens with whidh you disagree. The court vrii determine foe standard of
       review it wl apply to evaluating those deotsfons.




                                     ADDL1NFO-3 (1/1/2015)


         fisii?!1:   it,vise.   ti   "Ay   C; -n.ifj'       '','777 %;
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 51 of 105

         Case l:18-cv-12274           Document 1-1        Filed 10/31/18     Page 44 of 48




                                      tfeiMirf® Coramamert I© Privacy

           Uitum understands your privacy ie Important We value our relationship with you and
           are committed to protecting the oorifidenfieity of nonpublic persona! information (NP
           This notice explains why we collect NPi, what we do with NPI and how we prated your
                                                                                                 I}.
           privacy.

           Collecting Infbmnatron
           Wfe coleof NPI about our customers to provide them with insurance products and
           services. This may include telephone number, address, date of birth, occupation,
           income and health history, fflfe may receive NPI from your appicaiions arm forms.
           medical providers, other insurers, employers, insurance support organizations, arid
           service providers.

          Sharing information
          Wb share the types of NPI described above primarily with people who perform
I         insurance, business, and professional services for us, such as helping us pay claims
          and detect fraud. We may share NPI with medical provider® tor insurance and treatment
                                                                          ifion. The organization
          may retain the NPI and disclose it to others for whom It        services, in certain

          We may share NPI with partteslo a'ptopoced or final sale ofirreurancetw^ieKo^r
          study purposes. We may also share NPI when otherwise required or permitted by law,
          such as sharing with governmental or other legal authorities. When legally necessary,
!         mask yourpermission before sharing NPI about you. Our practices apply to our
          former, current and future customers.

          Pfease be assured we do not shamyour health NP! to market any product or servka.
          We also do not share any NPI to market nort-financfel products and services. For
              mole, we do not sell your name to catalog companies.

          The Jaw allows us to share NPI as described above {except health Information) with
          affiliates to market fhandal products and services, the law does not allow you to
          restrict these disclosures. VVfe may also share with companies that help us market our
         Insurance products and services, such as vendors that provide maikw services to ue.
         We may share with other financial institutions to jointly market financial products and
         sendees. When required bytaw, we askyourpemlssfon before we share NPI for
         marketingpurposes.

         When other companies help us conduct business, we expect them to fbfitow appScable
         privacy laws. Wfe do not authorize them to use or share NPI except when necessary to
         conduct the work they are performing for us or to meet regulatory or ot&r governmental
         requirements.

         Unum companies, Including insurers and insurance service providers, mey share NPI
         about you with each other. The NPJ might not be directly related to our transaction or
         experience with you. It may Include financial orother personal information such as
         employment history. Consistent with the Fair Credit Reporting Act, we ask your
         permission before sharing NPi that is not directly related to our transaction or
         experience with you.

         Safeguarding information
         Wte have physical, electronic and procedural safeguards that protect the confidentiality
         and eecunty of NPJ. We give access only to employees who need to know the NPI to
         provide insurance products or sendees to you.



                                            GLB-1 (1/1/2015)


                J. .-.•«?*!*   t-.v               ;r-<r
        Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 52 of 105

            Case l:18-cv-12274            Document 1-1              Filed 10/31/18              Page 45 of 48




               Access to information
               YOU             access to certain NPS we collect to
                                                      t your request m writing and send It to the
               address below. The letter should include your full name, address, telephone number
               and polcy number if we have issued a policy, ifyou request, we wii send copies of the
               NPI to you. Ifthe NPI includes health information, we may provide the health
               Wcrmaisori to you through a health care provider you designate. V\fe wil also send you
               Information related to disclosures. VWe may charge a reasonable tee to cover our
               copy-frig costs.

              This secliona|pples^to NPI we collet to prwMe you wilh coverage. M does not apply to


              Correction of Information
              Ifyou believe NPI we have about you is incorrect, please write to us. Your letter should
              include yourfuf name, address, telephone number and policy number rf we have issued
              a poicry. Your tetter should also expiate why you beieve the NPi is inaccurate. If we
              agree with you, we wll correct She NPI and notify you of foe correction. Vlte will also
              notify any person who may have received the incorrect NPi from us In foe past two
              years ifyou ask us to contact foal person.

              If we disagree with you. we will tell you we are not going to make the correction. Wb wil
                    rou foe reasons) tor our refusal. VSfe wil also lei you that you may submit a
              statement to us. Your statement should mediae me npi you beieve is correct. It should
              also Include the reasons) why you disagree with our derision not to correct the NPi in
              our files. We wil fie your statement with foe disputed NPI. Vfo wifi include your
              statement any time we disclose foe disputed NPI. We wil also give the statement to any
              person designated by you ifwe may have disclosed the disputed NPi to that person in
             the past tern years.

             Coverage Decisions
             If we deride rot to issue coverage to you, are wil provide you with the specific reasons)
             ttor our derision. We wiA also leg you how to access and correct certain NPI.
             Contacting Us
             For addllonal information about Umim's commitment to privacy and to view a copy of
             our HIPAA Privacy Notice, ptease visit ww                                     or
             or write to: Privacy Officer, Unum, 221f*C
             We reserve the right to modify this notice,                              you with a new notice ifwe
             mate materia! changes to our privacy practices.


             Unum Is provkfog ihtertefeetoyouon behalf of thefoltow^ir^^ wnrranies: Unum 1Kb Instance

             Company, Prwktent LTe and Camsify Insurance Comparw Cotorwl life & Acckteni insurance
             Company, The Paul Revere Life Insurance Company and The Paul Revere Variable Annuity Insurance
            Company.

            Unum is e registered trademark andmsttofing brand of Unum Qran» and fte teeufrg subektarias.


            MK-1883(211)




                                                     GLB-2 (1/1/2015)


    I                                  i'_ H'- /-y     -   -n-4-y       a i.   ^ :?    f



;
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 53 of 105

    Case l:18-cv-12274 Document 1-1 Filed 10/31/18 Page 46 of 48




                     NOTICE CNF PROTECHOM PMMDGD ST
             IWWH LIFE     HEALTH INSURANCE GUARANTY ASSOCIATION

       This notice provides a brief summary of (he Mfesirefopi Life and Health insurance
       Guaranty Association (the "Association") and the protection it provides for poicyholde
                                                                                              rs.
       This safety net was created under Mississippi law, which determines who and
                                                                                       what is
       covered and fee amounts of coverage.

        the Association was established to^pnandte^ptotectiori in fee uniteiy event
                                                                                    ttrat^ur life,
        annuity or health insurer becomes
        should happen, fee Association wiB typically arrange to continue coverage and pay
       ismm, in aefedtdance wife Mississippi law; wife fiimatg mam assessments
                                                                                    paid tyfitftsr
       insurance companies.

       The maximum amount ofprotection wife respect to any one (1) life, regardless offee
       number of policies or contrasts, is:

          - Life Insurance
            - $300,000 in death benefits
            - $100,000 fn net cash surrender and net cash withdrawal values

            Health insurance
             $500,000 in basic hospital, medical and surgical or major medical henets
              $300,000 in dfeabUty oanefits
              $100,000 in long term care insurance benefits
              $1 00,000 in other types of health insurance benefits

           Annuities
           - $100,000 In net cash surranderand net cash withdrawal values

      The Association may not cover this poicy. If coverage is provided, ft will be subject
                                                                                            to
      substantial limitations and exclusions, and require continued residency in Mississipp
                                                                                           i.
      You should not rely on coverage by fee Association when selecting an insurer.

     To team more about the above protections, limitations and exclusions, as well
                                                                                      as
     protections relating to group contracts or refinement plans, please visit fee Associatio
                                                                                             n's
     website at www.msBfega.org or contact

     MtestesippJ Life and Health Insurance            Mississippi Insurance Department
     Guaranty Association                             WoolfenBuilding
     330 North Mart Plaza                             501 N. West                 1001
     Jackson, MS 39206-6327
     601-981-0755
                                                      Jackson, MS53
                                                      601-366-3669

     To file a complaint or seek Information aboutthe financial condition of an insurer,
     contact the Mississippi Insurance Department

     Your insurer is required by taw to provide you wife fete notice. However, Insurance
     companies and their agents are prohibited by law Item using the existence
                                                                                 of the
    Association for the purpose of sales, solteftaBon or inducement to purchase any
    Insurance.
                                                                                    form of


                           NOTICE OF PROTECTION PROVIDED BY
                          ILLINOIS LIFE AND HEALTH INSURANCE




                                       GUAR-1 (1/1/2015)
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 54 of 105

    Case l:18-cv-12274 Document 1-1 Filed 10/31/18 Page 47 of 48




                                        QUA MHTY ASSOCIATION

        This notlceprovldes a brief summary description ofthe Illinois Life end Heafet
        insurants Guaranty Association {tire ^Assoofettortsnd the protection it provides for
       paitcyhokteis. This safety net was created under wrote law, which determines who
                                                                                        and
       what is cohered and the amounts of coverage.

       The Association was established to provide protection in the unBhely event that your
       member life, annuity or heaffih insurance company becomes financially unable Is meet
       tootritoaHoneand te pfecsd ta Receivership by fee Insurance Department of fee elate in
       which fee company is domioted. If fete should happen BteAssaq'ation wig typically
       arrange to ronwiue coverage and pay claims, hTaoooirtamie with finds law, with        "
       funding from assessments paid by other msurance companies.

       The basic protections provided by the Association per iraobency are:

         Life Insurance
            - $300,000 In death benefits
            - $1 00,000 In cash surrender or withdrawal values

        Health insurance
             $600,000 in hospital, medical ami surgica I insurance benefits*
             $300,000 In dfeabliy insurance benefits
             $300,000 in long term care insurance benefits
             $100,000 in other types of health insurance benefits
        Annuities
           - $250,000 in withdrawal arid cash values

      *Hk maximum amount ofprotecb'on for each individual, regardless offee number of
      policies or contracts, te $300,000, except special rubra apply to hospital, i
                                                                                  medical and
      surgical Insurance benefits, fee maximum amount feetwi be paid is $500,000.

     NOTE Certain policies and contracts may not be covered or fully covered. For
     example, coverage does not extend to any portion ofa policy or contract that fee insurer
     does notguarantee, such as certain investment additions to fee account value of a
     variable fife insurance poficy or a variable annuBy contract. There are also residency
     requirements and other (imitations under Wrote law.

     To team more about these protections, as well as protections relating te group contracts
     or retirement plans, please visit fee Association's website at wwwJftwa.oro. or contact:

     Illinois Life and Health Insurance Guaranty Association
     1520 Kensington Road, Suite 112
     Oak Brook, iOnote 60523-2140
     (773)714-6050

     Illinois Department of Insurance
     4th Floor
     320 West Washington Street,
                Minute 62787
     WJI8U 15
    Insurance companies and agents are not allowed by l/linofe law to use the
    existence of the Association or Its coverage to encourage you to purchase any
    fonn of insurance. When selecting an insurance company, you should not rely



                                        GUAR-2 (1/1/2015)


                                                            :   a
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 55 of 105

    Case l:18-cv-12274 Document 1-1 Filed 10/31/18 Page 48 of 48




       on AssodsSan ewnge. if ftsre Is my IncouMiiey Oetwcea tm% noma and
      ffiswis l«s   llfai« tear wffif cobHtoI.




                                        GUAR-3 {1/1/2015}


        l t            T:. ss r: tij}
                                                                             |
                           Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page SUPERIOR
                                                                                 56 of 105 COURT
i* v

                                                                                                   BARNSTABLE, SS

                                                                                               FILED   OCT 2 9 2018

                                                         COMMONWEALTH OF MASSACHUSETTS
                                                                                                   sMedC- to- Clerk
            BARNSTABLE, SS.
                                                                            OF THE TRIAL COURT
                                                                            CIVIL ACTION NO. 1872CV00522


            TIMOTHY COONEY,
                          Plaintiff


                         V.
                                                                            STIPULATION TO EXTEND TIME
            UNUM LIFE INSURANCE COMPANY OF
            AMERICA,
                         Defendant




                         The parties to this action, pursuant to Massachusetts Rule of Civil Procedure 6(b), hereby


            stipulate that the time within which the defendant, Unum Life Insurance Company of America,


            may answer or otherwise serve a responsive pleading to the Complaint is extended to


           November 30, 2018.


           TIMOTHY COONEY                                                  UNUM LIFE INSURANCE COMPANY
                                                                           OF AMERICA


           By his attorneys,                                               By its attorneys,


                /;                                                           o
  1.. •                       -Ui

            £
          /Jonathan T. Macedo, #687355 y/'                                 Joseph M. Hamilton, BBO #546394
           Vinent A. Murray, Jr., #365120                                  Kevin Kam, BBO #685846
           Murray Law Office                                               Mirick, O'Connell, DeMallie & Lougee, LLP
           2 Center Plaza, Suite 620                                       1 00 Front Street
           Boston, MA 02 1 08                                              Worcester, MA 01608-1477
           Phone: 617-720-4411                                             Phone: (508) 791-8500
           Fax: 617-723-5370                                               Fax:   (508) 791-8502


           Dated: October^2018




           {Client Matter/163 10/001 89/A5721969.DOCX}
                      Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 57 of 105




                                                      CERTIFICATE OF SERVICE

                      I, Joseph M. Hamilton, hereby certify that I have this day served a copy of the foregoing
       document, by mailing a copy, first class mail, postage prepaid, to Jonathan T. Macedo, Vincent
      A. Murray, Jr., Murray Law Office, 2 Center Plaza, Suite 620, Boston, MA 02108.


                                                                                C-
                                                                         d-±;
                                                                        Joseph M. Hamilton

      Dated: October ^ XT20 1 8                                    (S




I




    {Client Matter/I S3 1 0/001 89/A572 1 969.DOCX)            2
                     Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 58 of 105
                                                                                                              SUPERIOR w,„                                       O ['

                                                                                                               F"-                                                  ,
                                                                                                                 ... t ........ .. . , ...   v* -!j> l   •vJ '




                                                                                                         FILED               OCT 2 2 2018

                                                 Commonwealth of Massachusetts
                                                                                                               JUt*                                      Clerk
                BARNSTABLE,. SS.                                              TRIAL COURT OF THE CO                             LTH*
                                                                              SUPERIOR COURT DEPARTMENT
                                                                              CIVIL DOCKET NO.     \yi (V oo s-> J
                 "T|               lO&ftC y           . PIAINTIFF(S),
                V.



               ^'QV'fn L;Ca T^c,, G).Op ^-^defendantis)
                                                                   SUMMONS


                THIS SUMMONS IS DIRECTED TO                    U fi.              cP 4/% i CA      . (Defendant's name)
               You are being sued.     The Plaintiff(s) named above has started a lawsuit against you. A copy of the
                Plaintiffs Complaint filed against you is attached to this summons and the original complaint
                                                                                                               has been
               filed in the Barnstable Superior Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

    1.         You must respond to this lawsuit in writing within 20 days. If you do not respond, the court
                                                                                                                may decide
               the case against you and award the Plaintiff everything asked for in the complaint. You will
                                                                                                             also lose the
               opportunity to tell your side of the story. You must respond to this lawsuit in writing even if
                                                                                                               you expect
               to resolve this matter with the Plaintiff. If you need more time to respond, you may request
                                                                                                                an
               extension of time in writing from the Court.
    2.         How to Respond.     To respond to this lawsuit, you must file a written response with the court and mail a
               copy to the Plaintiffs Attorney (or the Plaintiff, if unrepresented). You can do this by:
         a.    Filing your signed original response with the Clerk's Office for Civil Business, Superior         Court,
               by mail or in person to.: 3195             Main Street, Barnstable, MA 02630
         b.    Delivering or mailing a copy of your response to the Plaintiffs Attorney/Plaintiff at the following

/
              address: M-Mf/vcy La^               t                     P(aZ.fl         6i-0                   ^ 02 j (j> $
              What to include in your response. An "Answer" is one type of response to a Complaint
                                                                                                   Your Answer
              must state whether you agree or disagree with the fact(s) alleged in each paragraph
                                                                                                  of the Complaint.
              Some defenses, called affirmative defenses, must be stated in your Answer or you may lose
                                                                                                             your right to
              use them in court. If you have any claims against the Plaintiff (referred to as counterclaims)
                                                                                                             that are
              based on the same facts or transaction described in the Complaint, then you must include
                                                                                                           those claims
              in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything
                                                                                                     related to this
               lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial
                                                                                                                    in your
              Answer or in a written demand for a jury trial that you must send to the other side and file
                                                                                                               with the
              court no more than 10 days after sending your Answer. You can also respond to a Complaint
                                                                                                                  by filing a
              "Motion to Dismiss," if you believe that the complaint is legally invalid or legally insufficient.
                                                                                                                  A Motion
              to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass.
                                                                                                           R. Civ. P. 12. If
              you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil
                                                                                                                Motions"
              described in the rules of the Court in which the complaint was filed, available at

              www.mass.gov.courts/case-legal-res/rules of court.
                Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 59 of 105




    4.   Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic

1   5.
         information for people who represent themselves is available at www.mass.gov/courts/selfhelp.
         Required information on all filings: The "civil docket number" appearing at the top of this notice is the
         case number assigned to this case and must appear on the front of your Answer or Motion to Dismiss.

         You should refer to yourself as the "Defendant."


         Witness Hon. Judith Fabricant, Chief Justice on                                    ^ 20        . (SEAL)

         Scott W. Nickerson
         Clerk-Magistrate


         Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the
         summons before it is served on the Defendant.




                                              PROOF OF SERVICE OF PROCESS

                  I hereby certify that on
                                                flcJober 10                        20JO, I served a copy of this summons,
         together with a copy of the complaint in this action, on the defendant named in this summons, in the

         following manner (See Mass. R. Civ. P. 4 (d)(l-5)):


          ify Pr?/" Qpty? Mn\(                    /t>      tJliM#) lefe                                     »       <£ff~
         Amer$cc>r        cio                            $CNic€                                                          gf-
                                                                                                                            -f
          Sosfe/I
                    f

         Dated:           lo/to                    , 20.                    Signature:




         N.B.     TO PROCESS SERVER:


                  PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX - BOTH

         ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.



                                                                                   QFCFIVED


                                                                                 OCT 1 0 2018
                            Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 60 of 105

                                                                      DOCKET NUMBER                                                                                            £5v
                                                                                                                       Trial Court of Massachusetts
            CIVIL ACTION COVER SHEET
                                                                                                                       The Superior Court
                                                                                                                                                                                     \
     PLAINTIFF(S):        Timothy Cooney                                                                            COUNTY

                                                                                                                             Barnstable
     ADDRESS:             4 Quiet St.


     East Sandwich, MA 02537                                                                DEFENDANTS):       Unum Life Insurance Company of America




     ATTORNEY:            Jonathan T. Macedo                                                                                               SUPERIOR COURT
     ADDRESS:             Murray Law Office                                                 ADDRESS:           One Fountain Square          pmp, ss
     2 Center Plaza, Ste. 620                                                               Chattanooga, TN 37402
                                                                                                                                     FILED        SEP 2 8 2018
     Boston, MA 02127


     BBO:                 687355
                                                                                                                                              .J?.,// iC           1 8£k.
                                                          TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)


                CODE NO.                            TYPE OF ACTION (specify)                           TRACK                 HAS A JURY CLAIM BEEN MADE?
             A06                              Insurance Contract                                       F                     [X] YES                NO
    *lf "Other" please describe:

f
                                                            STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A


    The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff counsel relies to determine money damages. For
    this form, disregard double or treble damage claims; indicate single damages only.

                                                                                        TORT CLAIMS
                                                                         (attach additional sheets as necessary)


    A. Documented medical expenses to date:
                1 . Total hospital expenses                                                                                                                 $
                2. Total doctor expenses                                                                                                                    $
                3. Total chiropractic expenses                                                                                                              $
                4. Total physical therapy expenses                                                                                                          $
                5. Total other expenses (describe below)                                                                                                    $
                                                                                                                                           Subtotal (A):


    B. Documented lost wages and compensation to date                                                                                                       $
    C. Documented property damages to dated                                                                                                                 $
    D. Reasonably anticipated future medical and hospital expenses                                                                                          $
    E. Reasonably anticipated lost wages                                                                                                                    $
    f. Other documented items of damages (describe below)                                                                                                   $


    G. Briefly describe plaintiffs injury, including the nature and extent of injury:


                                                                                                                                            TOTAL (A-F):$


                                                                              CONTRACT CLAIMS
                                                                     (attach additional sheets as necessary)


    Provide a detailed description of claims(s):
    Breach of ERISA-exempt long-term disability policy                                                                                           TOTAL: $       1,120,000.00




    Signature of Attorney/Pro Se Plaintiff: X                                                                                                       Date:

    RELATED ACTIONS: Please provide the case                                   name, and county of any related actions pending in the Superior Court.



                                                             CERTIFICATION PURSUANT TO SJC RULE 1:18
    I hereby certify that I have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
    Rule 1:18) requiring that I provide my clients with information about court-connected dispute resolution services and discuss with them the
    advantages and disadvantages of the various methods of dispute resolution.


    Signature of Attorney of Record: X                                                                                                              Date:
          Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 61 of 105
                                                                                      SUTOlo^OURf
                                                                                       BARNSTABLE, SS

                                       IN THE SUPERIOR COURT OF
                                                                                     tu
                                                                                          i
                                                                                                  SEP 2 8 2018              |
                               BARNSTABLE COUNTY, MASSACHUSETTS                                                       —™«j
                                                                                              o
                                                                                                      S^iU -ifi,4   ... Clerk
        TIMOTHY COONEY,                                   CASE NO.:



             Plaintiff,
        Y.



        UNUM LIFE INSURANCE
        COMPANY OF AMERICA,


             Defendant.




    f
    \




                          COMPLAINT FOR DISABILITY INSURANCE BENEFITS


             COMES NOW, Plaintiff, Timothy Cooney, by and through undersigned counsel hereby


        files his Complaint against the Defendant, Unum Life Insurance Company of America, and


        says:



                                        JURISDICTION & VENUE


             1.      This is an action for damages in excess of Twenty-Five Thousand Dollars


        ($25,000.00), exclusive of interest and costs.
i

             2.     Plaintiff, Timothy Cooney (hereinafter "Mr. Cooney"), was at all times material


        hereto a citizen of Barnstable County, Massachusetts and a resident of East Sandwich,


        Massachusetts.


             3.     Defendant Unum Life Insurance Company of America (hereinafter "Defendant


        Unum") is a foreign not-for-profit corporation doing business in Massachusetts, where it


        maintains and office and engages in the sale of disability income insurance policies.
      Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 62 of 105



                                                   Facts


         4.      At all times material to this action there was in full force and effect a group


     insurance policy for long-term disability benefits, policy number 572683 001, constituting a


     binding contract of insurance between the parties. The policy is attached hereto as Exhibit "A".


         5.     Defendant Unum issued and delivered the long-term disability policy to Allstate


     Insurance. The purpose of this policy was to insure all of Allstate' s exclusive independent


     contractors in active service in the United States in the event that they became unable to work


     due to an injury or sickness.


{       6.      At the time of his disability, Mr. Cooney was an exclusive independent contractor


    in active service in the United States for Allstate. As a result, Mr. Cooney was an eligible


    participant of the long-term policy at all times material to this action.


        7.      The purpose of the policy was to compensate Ms. Cooney with a monthly benefit


    in the event he became Disabled in accordance with the terms of the policy.


        8.      According to the provisions of the long-term policy, Disability is defined as:


                You are disabled when Unum determines that you are limited from
                preforming the material and substantial duties of you regular
                occupation due to your sickness or injury.


               After 24 months of disability payments, you are disabled when
               Unum determines that due to the same sickness or injury, you are
               unable to perform the duties of any gainful occupation for which
               you are reasonably fitted by education, training or experience.


        9.     Following a root canal on a tooth in his left lower jaw on March 17, 2015, Mr.


    Cooney started experiencing severe pain in his jaw in areas corresponding with his trigeminal


    nerve. He now suffers from multiple medical conditions and symptoms, including, but not


    limited to: trigeminal neuralgia, carpel tunnel syndrome, fibromyalgia, left knee pain
         Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 63 of 105



        attributable to itiotibial band syndrome, and residual left upper extremity pain and weakness


        following a remote C-spine fusions in 2014.


            10.     Due to a Disability, as defined by the policy, Mr. Cooney became limited from


    performing the material and substantial duties of his own occupation and thus became disabled


    effective March 18, 2015.


            11.     In accordance with the procedures set forth by the policy, Ms. Cooney timely


    notified Defendant Unum that he was disabled.


            12.     Based on information provided, Unum approved and paid Mr. Cooney's claim for


I   benefits from September 14, 2015 through November 14, 2017.


            13.     By letter dated December 15, 2017, Defendant Unum informed Ms. Cooney that it


    was terminating his claim for long-term disability benefits.


            14.      By letter dated June 12, 2018, Ms. Cooney appealed Defendant Unum's decision


    to terminate his claim for disability benefits.


            15.      By letter dated July 20, 2018, Defendant Unum denied Mr. Cooney's appeal for


    disability benefits.


            1 6.     The termination of disability benefits constitutes a breach of the policy issued by


    Defendant Unum.


            17.      Plaintiffhas been required to retain an attorney to enforce the policy and is entitled


    to reasonable attorney's fees.


                                            BREACH OF CONTRACT


                    The Plaintiff realleges paragraphs 1 through 17 of this complaint and says:


            18.            The Plaintiff has suffered and continues to suffer from a disability, as defined


    in the policy issued by the Defendant. The Plaintiff is receiving appropriate care and treatment,
              Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 64 of 105



        and his disability renders him unable to perform the duties of his own and any occupation.


                 19.         The Plaintiff has complied with all provisions and conditions precedent prior to


        filing suit.


                20.          The Defendant, under the terms of its contract of insurance, is indebted to the


        Plaintiff for past due monthly benefits plus interest, and to pay his monthly benefits, as they come


        due, through age 65.


                21.          The Defendant has refused to honor its obligations under the policy of


        insurance.


    f           22.          By refusing to make payments which are due under the terms of the policy,


        Defendant breached the terms of the policy.


                       WHEREFORE, Plaintiff, Timothy Cooney, demands judgment against Defendant,


           Unum Life Insurance Company of America, for all contractual benefits, pre-judgment interest,


           paid premiums since the date of disability, costs and attorney's fees, and such further relief this


           Court deems just under the circumstances. Plaintiff demands jury trial on all issues so triable.


                                    Respectfully submitted this 25th day ofSeptember, 2018.


i


                                                       BY:
                                                       JonathflnCPf'Macedo (BBO # 687355)
                                                       Maowlo.jonthan@gmail.com
                                                       Vincent A. Murray, Jr. (BBO# 365120)
                                                       vmurray@murraylawoffice.com


                                                       Murray Law Office
                                                       2 Center Plaza, Ste. 620
                                                       Boston, MA 02108
                                                       Telephone: (617) 720-4411
                                                       Facsimile: (617) 723-5370
                                                      Attorneys for Timothy Cooney
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 65 of 105




                                        AMENDMENT NO. 12

     This amendment forms a part of Group Policy No. 572683 001 issued to the
     Policyholder

                                     Allstate Insurance Company




    The entire policy is replaced by the policy attached to this amendment.




    The effective date of these changes is January 1 , 201 5. The changes only
                                                                               apply to
    disabilities which start on or after the effective date.

    The policy's terms and provisions will apply other than as stated in this amendme
                                                                                      nt.

    Dated at Portland, Maine on October 1, 2014.

                   Unum Lite Insurance Company of America

                   By


                         Secretary


   If this amendment is unacceptable, please sign below and return this amendme
                                                                                nt to

   1,2014.

   YOUR FAILURE TO SIGN AND RETURN THIS AMENDMENT BY THAT DATE
                                                               WILL
   CONSTITUTE ACCEPTANCE OF THIS AMENDMENT.

   Allstate Insurance Company



   §y
   Signature and Title of Officer

   Countersigned by
                              Licensed Agent




  C.AMEND-1                           AMEND-1      (1/1/2015)


        Claimant      Name:   Timothy      Cooney              Claim #;   10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 66 of 105




                •   #      *                                        GROUP INSURANCE POLICY
           unum                                                         NON-PARTICIPATING




        POLICYHOLDER:              Allstate Insurance Company

        POLICY NUMBER:             572683 QQ1

       POLICY EFFECTIVE DATE:                   January 1 , 2003

       POUCY ANNIVERSARY DATE: January 1

       GOVERNING JURISDICTION:                  Mississippi

       Unum Lite Insurance Company of America (referred to as Unum) will provide benefits
'      under this policy. Unum makes this promise subject to all of this policy's provisions.

       The policyholder should read this policy careliilly and contact Unum promptly with any
       questions. This policy is delivered in and is governed by the laws of the governing
       jurisdiction, this policy consists of

       -     all policy provisions and any amendments and/or attachments issued;           -
       -     members' signed applications; and
       -     the certificate of coverage.

       This policy may be changed in whole or in part. Only an officer or a registrar of Unum
       can approve a change. The approval must be in writing and endorsed on or attached to
       this policy. No other person, including an agent, may change this poBcy or waive any
       part of it

       Signed for Unum at Portland, Maine on the Policy Effective Date.




                           President                                Secretary

                                   Unum Life Insurance Company of America
                                              221 1 Congress Street
                                              Portland, Maine 04122

       Countersigned by.
                                       Licensed Agent




       C.FP-1                                   C.FP-1 (1/1/2015)


           Claimant        Name;    Timothy        Cooney          Claim #:     10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 67 of 105




                                     TABLE OF CONTENTS

        BENEFITS AT A GLANCE                                           B@G-LTD-1

        LONG TERM DISABILITY PLAN                                      B@G-LTD-1

        CLAIM INFORMATION                                              LID-CLM-1

        LONG TERM DISABILITY                                          ..LTD-CLM-1

        POLICYHOLDER PROVISIONS                                        POLICYHOLDER-1

        CERTIFICATE SECTION                                            CC.FP-1

        GENERAL PROVISIONS                                             MEMBER-1

        LONG TERM DISABILITY                                           LTD-BEN-1


f       BENEFIT INFORMATION                                            LTD-BEN-1

        OTHER BENEFIT FEATURES.                                        LTD-OTR-1

        OTHER SERVICES                                                SERVICES-1

        GLOSSARY                                                      GLOSSARY-1




I




                                         TOC-1 (1/1/2015)


          Claimant   Name;     Timothy     Cooney       Claim #;   10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 68 of 105




                                           BENEFITS AT A GLANCE

                                             LONG TERM DISABILITY PLAN

        This long term disability plan provides financial protection for you by paying a portion of your income while
        you are disabled. The amount you receive is based on the amount you earned before your disability
        began. In some cases, you can receive disability payments even if you worthwhile you are disabled.

        POLICYHOLDER'S ORIGINAL PLAN
        EFFECTIVE DATE:   January 1 , 2003

        PLAN YEAR:      January 1 , 2003 to January 1 , 2004 and each following January 1 to January 1

        POLICY NUNBER:          572683 001

        ELIGIBLE GROUP(S):

                All Exclusive Independent Contractors in active service in the United States with the Policyholder

       WHO PAYS FOR THE COVERAGE:


I               You pay the cost of your coverage.

        ELIMMATION PERIOD:

           All members who elect to participate In the 90-day elmiiatlon period option
               90 days

           All members who elect to participate in the 180-day elmmahon period option


           All members who elect to participate in the 365-day elmmaOon period option
               365 days

           All members who elect to participate in the 730-day elmmation period option
               730 days

       Benefits begin the day after the elimination period is completed.

       MONTHLY BENEFIT:

               During the first 12 months of disability payments:

               60% of monthly earnings to a maximum benefit of $7,500 per monfi.

               Beyond 12 months of disability payments:

               50% of monthly earnings to a maximum benefit of $7,500 par monfi.

                                                                                                sal


       MAXIMUM PERIOD OF PAYMENT:

               Aoe at Disability                         Maximum Period of Payment
               Less than age 60                          To age 65, but not less than 5 years
               Age 60                                    60 months
               Age 61                                    48 months
               Age 62                                    42 monlhs
               Age 63                                    36 months
               Age 64                                    30 months
               Age 65                                    24 monlhs
               Age 66                                    21 months
               Age 67                                    18 months




                                              B@G-LTD-1 (1/1/2015)


           Claimant       Name;      Timothy         Cooney            Claim # ;         10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 69 of 105




                Age 68                                   15 months
                Age 69 and over                          12 months

        No premium payments are required for your coverage while you are receiving payments under this plan.

        REHABILITATION AND RETURN TO WORK ASSISTANCE BENEFIT:

                10% of your gross disability payment to a maximum benefit of $1 ,000 per month

                In addition, we will make monthly payments to you for 3 months following the date your disability
               ends if we determine you are no longer disabled while:

               - you are participating in the Rehabilitation and Return to Work Assistance program; and
               - you are not awe to find employment

        DEPENDENT CARE EXPENSE BENEFIT:

               While you are participating in Unum's Rehabilitation and Return to Work Assistance program, you
               may receive payments to cover certain dependent care expenses limited to the following
               amowts:

               Dependent Care Bcpense Benefit Arnomt: $350 per month, per dependent
!
\
               Dependent Care Expense Maximum Benefit Amount: $1 ,000 per month for all eligible dependent
               care expenses combined

        TOTAL BENEFIT CAP:

               The total benefit payable to you on a monthly basis (including all benefits provided under this
               plan) will not exceed 1 00% of your monthly earnings. However, if you are participating in Unum's
               Rehabilitation and Return to Work Assistance program, the total benefit payable to you on a
               monfily baas (including all benefits provided under this plan) will not exceed 1 10% of your
               monthly earnings.

        OTHER FEATURES:

               Continuity of Coverage

               Minimum Benefit

               Pre-Existing: 3/12

               Suvivor Benefit

               Work Life Assistance Program

       The above items are only highlights of this plan. For a fill description of your coverage, continue
       reading your certificate of coverage secHon.

       The plan includes enrollment, risk management and other support services related to your Employer's
       Benefit Program.




                                             B@G-LTD-2 (1/1/2015)


           Claimant       Name:     Timothy        Cooney             Claim #;          10923945
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 70 of 105




                                   CLAIM INFORMATION

                                 LONG TERM DISABILITY

    WHEN DO YOU NOTIFY UNUM OF A CLAIM?

      We encourage you to notify us of your claim as soon as possible, so that a claim
      decision can be made in a timely manner. Wiritten notice of a claim should be sent
      within 30 days alter the date your disability begins. However, you must send Unum
      written proof of your claim no later than 90 days after your elimination period. If it is
      not possible to give proof within 90 days, it must be given no later than 1 year after
      the time proof is otherwise required except in the absence of legal capacity.

      The claim form is available from the Allstate Benefits Center, or you can request a
      claim form from us. If you do not receive the form from Unum within 15 days of your
      request, send Unum written proof of claim without waiting for the form.

      You must notify us immediately when you return to work in any capacity.

    HOW DO YOU FILE A CLAIM?

      You and the Policy holder must fill out your own sections of the claim form and then
      give it to your attending physician. Your physician should fill out his or her section of
      the form and send it directly to Unum.

    WHAT INFORMATION IS NEEDED AS PROOF OF YOUR CLAIM?

      Your proof of claim, provided at your expense, must show:

      - that you are under the regular care of a physician;
      - the appropriate documentation of your monthly earnings and disability earnings;
      - the date your disability began;
      - the cause of your disability;
      - the extent of your disability, including restrictions and limitations preventing you
        from performing your regular occupation; and
      - the name and address of any hospital or institution where you received
        treatment, including all attending physicians.

      We may request that you send proof of continuing disability indicating that you    are
      under the regular care of a physician. This proof, provided at your expense, must be
      received within 45 days of a request by us.

      In some cases, you will be required to give Unum authorization to obtain additional
      medical information and to provide non-medical information as part of your proof of
      claim, or proof of continuing disability. Unum will deny your claim, or stop sending
      you payments, if the appropriate information is not submitted.

   TO WHOM WILL UNUM MAKE PAYMENTS ?

      Unum will make payments to you.

   WHAT HAPPENS IF UNUM OVERPAYS YOUR CLAIM?

      Unum has the right to recover any overpayments due to:




                                    LTD-CLM-1     (1/1/2015)


      Claimant     Name;    Timothy      Cooney           Claim #;       10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 71 of 105




          - fraud;
          - any error Unum makes in processing a claim; and
          - your receipt of deductible sources of income.

          You must reimburse us in frill. We wil determine the method by which the
          repayment is to be made.

          Unum will not recover more money than the amount we paid you.




{




!




                                      LTD-CLM-2 (1/1/2015)


          Claimant    Name;   Timothy      Cooney           Claim #;   10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 72 of 105




                                POLICYHOLDER PROVISIONS

        WHAT IS THE COST OF THIS INSURANCE?

                                    LONG TERM DISABILITY

          The initial premium for each plan is based on the initial rate(s) shown in the Rate
          Information Amendments).

          WAIVER OF PREMIUM

          Unum does not require premium payments for an insured while he or she is
          receiving Long Term Disability payments under this plan.

          RATE GUARANTEE AND RATE CHANGES

          A change in premium rate will not take effect before January 1 , 2015. However,
          Unum may change premium rates at any time for reasons which alfect the risk
I         assumed, including those reasons shown below:

          - a change occurs in this plan design;
          - a division, subsidiary, or affiliated company is added or deleted;
          - the number of insured 's changes by 25% or more; or
          - a new law or a change in any existing law is enacted which applies to this plan.

          Unum will notify the Policyholder in writing at least 60 days before a premium rate is
          changed. A change may take effect on an earlier date when both Unum and the
          Policyholder agree.

          INITIAL RATE GUARANTEE AND RATE CHANGES

          Refer to the Rate Information Amendments).

       WHEN IS PREMIUM DUE FOR THIS POLICY?

          Premium Due Dates: Premium due dates are based on the Premium Due Dates
                                 shown in the Rate Information Amendments).
I
          The Policyholder must send aU premiums to Unum on or before their respective
          due date. The premium must be paid in United States dollars.

       WHEN ARE INCREASES OR DECREASES IN PREMIUM DUE?

          Premium increases or decreases, for other than salary changes, which take effect
          during a policy month are adjusted and due on the next premium due date following
          the change. Changes will not be pro-rated daily.

          Premium increases or decreases due to salary changes should be adjusted on the
          first day of the next plan year.

          If premiums are paid on other than a monthly basis, premiums for increases and
          decreases will result in a monthly pro-rated adjustment on the next premium due
          date.




                                   POLICYHOLDER-1 (1/1/2015)


          Claimant    Name :    Timothy     Cooney          Claim # ;      10923945
        Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 73 of 105




              Unum will only adjust premium for the current policy year and the prior policy year.
              In the case of fraud, premium adjustments will he made for all policy years.

            WHAT INFORMATION DOES UNUM REQUIRE FROM THE POLICYHOLDER?

              The Policyholder must provide Unum with the following on a regular basis:

              - information about members:
                • who are eligible to become insured;
                • whose amounts of coverage change; and/or
                • whose coverage ends;                                                   :
              - occupational information and any other information that may be required to
                manage a claim; and
              - any other information that may be reasonably required.

              Policyholder records that, in Unum's opinion, have a bearing on this policy will be
              available for review by Unum at any reasonable time.
    {
    I         Clerical error or omission by Unum will not:

              - prevent a member from receiving coverage;
              - affect the amount of an insured's coverage; or
              - cause a member's coverage to begin or continue when the coverage would not
                otherwise be effective.

            WHO CAN CANCEL OR MODIFY THIS POLICY OR A PLAN UNDER THIS POLICY?

              This poicy or a plan under this policy can be cancelled:

              - by Unum; or
              - by the Policyholder.

              Unum may cancel or modify this policy or a plan if

              - there is less than 25% participation of those eligible members who pay all or part
                of their premium for a plan;
              - the Policyholder does not promptly provide Unum with information that is
I               reasonably required;
              - the Policyholder fails to perform any of its obligations that relate to this policy;
              - fewer than 1 0 members are insured under a plan;
              - the premium is not paid in accordance with the provisions of this policy that specify
               whether the Policyholder, the member, or both, pay(s) the premiums;
              - the Policyholder does not promptly report to Unum the names of any members
                who are added or deleted from the eligible group;
              - Unum determines that there is a significant change, in the size, occupation or age
                of the eligible group as a result of a corporate transaction such as a merger,
                divestiture, acquisition, sale, or reorganization of the Policyholder and/or its
                members; or
              - the Policyholder foils to pay any portion of the premium within the 60 day grace
                period.

              If Unum cancels or modifies this policy or a plan for reasons other than the
              Policyholder's felure to pay premium, a written notice will be delivered to the




                                         POLICYHOLDER-2 (1/1/2015)


              Claimant     Name;     Timothy      Cooney           CI sim #;      10923945
        Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 74 of 105




              Policyholder at least 1 20 days prior to the cancellation date or modification date.
              The Policyholder may cancel this policy or a plan if the modifications are
              unacceptable.

              If any portion of the premium is not paid during the grace period, Unum will either
              cancel or modify the policy or plan automatically at the end of the grace period. The
              Policyholder is liable for premium for coverage during the grace period. The
              Policyholder must pay Unum all premium due for the full period each plan is in force.

              The Policyholder may cancel this policy or a plan by written notice delivered to
              Unum at least 31 days prior to the cancellation date When both the Policyholder
              and Unum agree, this policy or a plan can be cancelled on an earlier date. If Unum
              or the Policyholder cancels this policy or a plan, coverage will end at 12:00 midnight
              on the last day of coverage.

              If this policy or a plan is cancelled, the cancellation wiO not affect a payable claim.

           DIVISIONS, SUBSIDIARIES OR AFFILIATED COMPANIES INCLUDE:
    /
{             NAME/LOCATION (CITY AND STATE)

              Allstate New Jersey Insurance Company
              Bridgewater, New Jersey

           OPEN ENROLLMENT;


              There will be an open enrollment period starting on October 20, 2014 and ending on
              November 7, 2014 Ibr late applicants. Evidence of insurability will not be required
              during this open enrollment period for late applicants, excluding those employees
              whose evidence of insurability form Was previously disapproved. The effective date
              of insurance for employees who enroll in the plan during the open enrollment period
              will be January 1, 2015.




!




                                       POLICYHOLDER-3 (1/1/2015)


              Claimant    Name;     Timothy      Cooney          Claim #:       10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 75 of 105




                                       CERTIFICATE SECTION


        Unum Lite Insurance Company of America (referred to as Unum) welcomes you as a
        client.

        This is your certificate of coverage as long as you are eligible for coverage and you
        become insured. You will want to read it carefully and keep it in a safe place.

        Unum has written your certificate of coverage in plain English. However, a few terms
        and provisions are written as required by insurance law. If you have any questions
        about any of the terms and provisions, please consult Unum's claims paying office.
        Unum will assist you in any way to help you understand your benefits.

        If the terms and provisions of the certificate of coverage (issued to you) are different
        from the policy (issued to the policyholder), the policy will govern. Your coverage may
        be cancelled or changed in whole or in part under the terms and provisions of the policy

        The policy is delivered in and is governed by the laws of the governing jurisdiction.
<       When making a benefit determination under the policy, Unum has discretionary
        authority to determine your eligibility for benefits and to interpret the terms and
        provisions of the policy .

        For purposes of effective dates and ending dates under the group poGcy, all days begin
        at 12:01 a.m. and end at 12:00 midnight at the Policyholder's address.


                                Unum Life Insurance Company of America
                                          2211 Congress Street
                                          Portland, Maine 04122




i




                                           CC.FP-1 (1/1/2015)


          Claimant      Name:    Timothy      Cooney           Claim #;       10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 76 of 105




                                      GENERAL PROVISIONS

        WHAT IS THE CERTIFICATE OF COVERAGE?

          This certificate of coverage is a written statement prepared by Unum and may
          include attachments. It tells you:

          - the coverage for which you may be entitled;
          - to whom Unum will make a payment; and
          - the limitations, exclusions and requirements that apply within a plan.

        WHEN ARE YOU ELIGIBLE FOR COVERAGE?

          If you ate working for the Policyholder in an eligible group, the date you are eligible
          for coverage is the later of:

          - the plan effective date; or
          - the date you enter an eligible group.
I
        WHEN DOES YOUR COVERAGE BEGIN?

          You pay 100% of the cost yourself. You will be covered at 12:01 a.m. on the latest
          of:

          - the date you are eligible for coverage, if you apply for insurance on or before that
            date;
          - the date you are eligible for coverage, ifyou apply within 31 days after your
            eligibility date; or
          - the date Unum approves your application, if evidence of insurability is required.

          Evidence of insurability is required if you:

          - are a late applicant, which means you apply for coverage more than 31 days after
           the date you are eligible for coverage; or
          - voluntarily cancelled your coverage and are reapplying.

          An evidence of insurability form can be obtained from the Allstate Benefits Center.

\      WHEN CAN YOU APPLY FOR COVERAGE IF YOU APPLY MORE THAN 31 DAYS

       COVERAGE AND ARE REAPPLYING?

          You can apply for coverage only during an annual enrollment period. Evidence of
          insurability is required.

         Unum and the Policyholder determine when the annual enrollment period begins
         and ends. Your coverage will begin at 12:01 a.m. on the later of:

         - Hie first day of the next plan year (January 1); or
         - the date Unum approves your application.

         An evidence of insurability form can be obtained from the Allstate Benefits Center

       WHEN CAN YOU CHANGE YOUR COVERAGE?



                                        MEMBER-1         (1/1/2015)


          Claimant     Name;    Timothy        Cooney          Claim #;     10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 77 of 105




          If you are covered under the plan, you can change your election any time during the
          plan year. Evidence of insurability is required if you decrease your current
          elimination period.

          The change will be effective the later of:

          - the date you elect the change in coverage; or
          - the date Unum approves your application, if evidence of insurability is required.

        WHAT IF YOU ARE ABSENT FROM WORK ON THE DATE YOUR COVERAGE
        WOULD NORMALLY BEGIN?

          If you are absent from work due to injury or sickness, your coverage will begin on the
          date you return to active service.

        WHEN WILL CHANGES TO YOUR COVERAGE TAKE EFFECT?

          Once your coverage begins, any increased or additional coverage will take effect
          immediately if you are inactive service. If you are not in active service due to injury
          or sickness, any increased or additional coverage will begin on the date you return to
          active service.

          Any decrease in coverage will take effect immediately but wii not affect a payable
          claim that occurs prior to the decrease.

       WHEN DOES YOUR COVERAGE END?

          Your coverage under the PoGcy or a plan ends on the earliest of:

          - the date the Policy or a plan is cancelled;
          - the date your eligible group is no longer covered;
          - the last day of the period for which you made any required contributions;
          - the date you are no longer in an eligible group; or
          - the date you are no longer in active service.

          Unum will provide coverage for a payable claim which occurs while you are covered
          under the Policy or plan.

S      WHATARE THE TIME LIMITS FOR LEGAL PROCEEDINGS?

         You can start legal action regarding your claim 60 days after proof of claim has been
         given and up to 3 years from the time proof of claim is required, unless otherwise
         provided under federal law.

       HOW CAN STATEMENTS MADE IN YOUR APPLICATION FOR THIS COVERAGE
       BE USED?

         Unum considers any statements you or the Policyholder make in a signed
         application for coverage a representation and not a warranty. If any of the
         statements you or the Policyholder make are not complete and/or not true at the
         time they are made, we can:

         - reduce or deny any claim; or
         - cancel your coverage from the original effective date.




                                       MEMBER-2 (1/1/2015)


          Claimant    Name:    Timothy      Cooney          Claim #;      10923945
        Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 78 of 105




              We will use only statements made in a signed application as a basis for doing this.

              If the Policyholder gives us information about you that is incorrect, we will:

              - use the facts to decide whether you have coverage under the plan and in what
                amounts; and
              - make a fair adjustment of the premium.

            HOW WILL UNUM HANDLE INSURANCE FRAUD?

              Unum wants to ensure you and the Poicyholder do not incur additional insurance
              costs as a result of the undermining effects of insurance fraud. Unum promises to
              focus on all means necessary to support fraud detection, investigation, and
              prosecution.

              It is a crane if you knowingly , and with intent to injure, defraud or deceive Unum, or
              provide any information, including filing a claim, that contains any false, incomplete
              or misleading information. These actions, as well as submission of materially false
    f         information, will result in denial of your claim, and are subject to prosecution and
              punishment to the full extent under state and/or federal law. Unum will pursue all
              appropriate legal remedies in the event of insurance fraud.

           DOES THE POLICY REPLACE OR AFFECT ANY WORKERS' COMPENSATION OR
           STATE DISABILITY INSURANCE?

              The policy does not replace or affect the requirements for coverage by any workers'
              compensation or state disability insuranoe.

           DOES THE POLICYHOLDER ACT AS YOUR AGENT OR UNUM'S AGENT?

              For purposes of the policy, the Policyholder acts on its own behalf or as your agent.
              Under no circumstances Will the Policyholder be deemed the agent of Unum.




i




                                           MEMBER-3 (1/1/2015)


              Claimant    Name:    Timothy      Cooney           Claim #;       10923945
        Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 79 of 105




                                             LONG TERM DISABILITY


                                          BENEFIT INFORMATION

            HOW DOES UNUM DEFINE DISABILITY?

              You are disabled when Unum determines that you are limited from performing the
              material and substantial duties of your regular occupation due to your sickness
              or injury.


              the same sickness or injury, you are unable to perform the duties of any gainful
              occupation for which you are reasonably fitted by education, training or experience.

              You must be under the regular care of a physician in order to be considered
              disabled.

              The loss of a professional or occupa tional license or certification does not, in itself,
              constitute disability.
    \
              We may requite you to be examined by a physician, other medical practitioner
              and/or vocational expert of our choice. Unum will pay for this examination. We can
              require an examination as often as it is reasonable to do so. We may also require
              you to be interviewed by an authorized Unum Representative.

           HOW LONG MUST YOU BE DISABLED BEFORE YOU ARE ELIGIBLE TO RECEIVE
           BENEFITS?



              You must be continuously disabled through your elimination period. Unum will
              treat your disability as continuous if your disability stops for 30 days or less during
              the elimination period. The days that you are not disabled will not count toward your
              elimination period.

              Your elimfoation period is 90 days.

              During your elimination period you will be considered disabled if:

s             - you are limited from performing the material and substantial duties of your regular
                occupation due to your sickness or injury; and
              - you are under the regular care of a physician.

              All members who elect to participate in the 180-day elimination period option
              You must be continuously disabled through your elimination period. Unum will
              treat your disability as continuous if your disability stops for 30 days or less during
              the elimination period. The days that you are not disabled will not count toward your
              elimination period.

              Your elimination period is 180 days.

              During your elimination period you Will be considered disabled if:

             - you are limited from performing the material and substantial duties of your regular
               occupation due to your sickness or injury; and




                                            LTD-BEN-1      (1/1/2015)


              Claimant     Name:    Timothy       Cooney          Claim     #:    10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 80 of 105




          - you are under the regular care of a physician.

          All members who elect to participate in the 365-day elimination period option
          You must be continuously disabled through your elimination period. Unum will
          treat your disability as continuous if your disability stops for 30 days or less during
          the elimination period. The days that you are riot disabled will not count toward your
          elimination period.

          Your elimination period is 365 days.

          All members who elect to participate in the 730-day elimination period option
          You must be continuously disabled through your elimination period. Unum will
          treat your disability as continuous if your disability stops for 30 days or less during
          the elimination period. The days that you are not disabled will not count toward your
          elimination period.

          Your elimination period is 730 days.

        CAN YOU SATISFY YOUR ELIMINATION PERIOD IF YOU ARE WORKING?
i

          Yes. If you are working while you are disabled, the days you are disabled will count
          toward your elimination period.

        WHEN WILL YOU BEGIN TO RECEIVE PAYMENTS?

          You will begin to receive payments when we approve your claim, providing the
          elimination period has been met and you are disabled. We will send you a payment
          monthly for any period for which Unum is liable.

        HOW MUCH WILL UNUM PAY YOU IF YOU ARE DISABLED?

          We will follow this process to figure your payment:

          During the first 12 months of disability payments:

          1. Multiply your monthly earnings by 60%.
          2. the maximum monthly benefit is $7,500.
          3. Compare the answer from Item 1 with the maximum monthly benefit. The lesser
<            of these two amounts is your gross disability payment.
          4. Subtract from your gross disability payment any deductible sources of income.

          The amount figured in Item 4 is your monthly payment.

          Beyond 12 months of disability payments:

          1 . Multiply your monthly earnings by 50%.
          2. The maximum monthly benefit is $7,500.
          3. Compare the answer from Item 1 with the maximum monthly benefit. The lesser
             of these two amounts is your gross disability payment.
          4. Subtract from your gross disability payment any deductible sources of income.

          The amount figured in Item 4 is your monthly payment.




                                       LTD-BEN-2 (1/1/2015)


          Claimant    Name:     Timothy     Cooney             Claim #;   10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 81 of 105




        WILL UNUM EVER PAY MORE THAN 100% OF MONTHLY EARNINGS?

          The total benefit payable to you on a monthly basis (including all benefits provided
          under this plan) will not exceed 1 00% of your monthly earnings. However, if you are
          participating in Unum's Rehabilitation and Return to Work Assistance program, the
          total benefit payable to you on a monthly basis (including all benefits provided under
          this plan) will not exceed 1'10% of your monthly earnings.

        WHATARE YOUR MONTHLY EARNINGS?

          If you have been an Exclusive Independent Contractor far at least twenty-lour lull
          calendar months as of the August 1st prior to the January 1st prior to your date of
          disability, Monthly Earnings are an average of your eligible compensation, as
          defined by ABstate Insurance Company, from Allstate Insurance Company and its
          affliates for that twenty-four Hill calendar month period ended as of the August 1st
          prior to the January 1st prior to your date of disability.

          If you have been an Exclusive Independent Contractor for less than twenty-four full
          calendar months as of the August 1 st prior to the January 1st prior to your date of
I         disability, Monthly Earnings are the greater of an average of your eligible
          compensation, as defined by Allstate Insurance Company, from ABstate Insurance
          Company, and its affliates for the period of employment ended as of the August 1st
          prior to the January 1st prior to your date ofdisablity, or $2,500.

          Eligible compensation, as defined by Allstate Insurance Company, is comprised of
          wage types with a QAE indicator and reported to you, or an entity that you have a
          whole or partial ownership interest in, as Current Earnings on your Commission
          Payment Notifications.

       HOW MUCH WILL UNUM PAY YOU IF YOU ARE DISABLED AND RECEIVING
       DISABILITY EARNINGS?

          If you are disabled, Unum wil figure your payment as follows:

          During the first 12 months of payments, your monthly payment wil not be reduced
          as long as disablity earnings plus the gross disabiity payment does not exceed 90%
          of indexed monthly earnings.

I         1 . Add your monthly disability earnings to your gross disability payment.
          2. Compare the answer in Item 1 to your indexed monthly earnings.

          If the answer fiom Item 1 is less than or equal to 90% of your indexed monthly
          earnings, Unum will hot further reduce your monthly payment

          If the answer from Item 1 is more than 90% of your indexed monthly earnings, Unum
          will subtract Ihe amount over 90% from your monthly payment

          During the next 12 months, your monthly payment will not be reduced as long      as
          disability earnings plus the gross disability payment does not exceed 80% of i ndexed
          monthly earnings.

          1. Add your monthly disability earnings to your gross disability payment.
          2. Compare the answer in Item 1 to your indexed monthly earnings.




                                        LTD-BEN-3 (1/1/2015)


          Claimant     Name:    Timothy       Cooney          Claim    #;   10923945
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 82 of 105




       If the answer from Item 1 is less than or equal to 80% of your indexed monthly
       earnings, Unum will not further reduce your monthly payment.

      If the answer from Item 1 is more than 80% of your indexed monthly earnings, Unum
      will subtract the amount over 80% from your monthly payment

      Beyond 24 months, Unum will subtract from your monthly payment any disability
      earnings you receive.

      During the first 12 months of disabiity payments, if your monthly disability earnings
      exceed 90% of your indexedmonthly earnings, Unum will stop sending you
      payments and your claim will end.

      Beyond 12 months of disability payments, if your monthly disability earnings exceed
      80% of your indexed monthly earnings, Unum will stop sending you payments and
      your claim wii end.

      Unum may require you to send proof of your monthly disability earnings at least
      quarterly. We will adjust your payment based on your quarterly disability earnings.

      As part of your proof of disability earnings, we can require that you send us
      appropriate financial records which we believe are necessary to substantiate your
      income.

      Alter the elmination period, if you are disabled for less than 1 month, we wiB send
      you 1/30 of your payment for each day of disability.

   HOW CAN WE PROTECT YOU IF YOUR DISABILITY EARNINGS FLUCTUATE?

      If your disability earnings routinely fluctuate widely from month to month, Unum may
      average your disability earnings over the most recent 3 months to determine if your
      claim should continue.

      If Unum averages your disability earnings, we will not terminate your claim unless:

      - during the first 12 months of disability payments, the average of your disability
        earnings from the last 3 months exceeds 90% of indexed monthly earnings; or
      - beyond 12 months of disability payments, the average of your disability earnings
        from the Iast 3 months exceeds 80% of indexed monthly earnings.

     We will not pay you for any month during which disability earnings exceed the
     amount allowable under the plan.

   WHATARE DEDUCTIBLE SOURCES OF INCOME?

     Unum will subtract from your gross disability payment the following deductible
     sources of income:

     1. The amount that you receive or are entitled to receive under

         - a workers' compensation law.
         - an occupational disease law.
         - any other act or law with similar intent.




                                   LTD-BEN-4 (1/1/2015)


     Claimant     Name:     Timothy      Cooney         Claim #;       10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 83 of 105




              2.   The amount that you receive or are entitled to receive as disability income
                   payments under any:

                   - state compulsory benefit act or law.
                   - other group insurance plan.

              3.   The amount that you, your spouse and your children receive or are entitled to
                   receive as disability payments because of your disability under

                   - the United States Social Security Act
                   - the Canada Pension Plan.
                   - the Quebec Pension Plan.                ~         '            :
                   - any similar plan or act.

          4. The amount that you receive as retirement payments or the amount your spouse
             and children receive as retirement payments because you are receiving
             retirement payments under

                   - the United States Social Security Act
(                  - the Canada Pension Plan.
                   - the Quebec Pension Plan.
                   - any similar plan or act.

          5.       The amount that you receive under Title 46, United States Code Section 688
                   (The Jones Act).

          Unum will only subtract deductible sources of income which are payable as a result
          of the same disability.

          We will not reduce your payment by your Social Security retirement income if your
          disability begiis after age 65 and you were already receiving Social Security
          retirement payments.

       WHATARE NOT DEDUCTIBLE SOURCES OF INCOME?

          Unum will not subtract from your gross disability payment income you receive from,
          but not limited to, the following:

          -    401 (k) plans
          -    profit sharing plans
          -    thrift plans
          -    tax sheltered annuities
          -    stock ownership plans
          - nonqualified plans of deferred compensation
          - pension plans for partners
          - military pension and disability income plans
         - credit disability insurance
         - franchise disability income plans
         - a retirement plan from a former Employer
         - individual retirement accounts (IRA)
         - individual disabiity income plans
         - no fault motor vehicle plans




                                                LTD-BEN-5 (1/1/2015)


          Claimant          Name:     Timothy       Cooney       Claim #:     10923945
        Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 84 of 105




            WHAT IF SUBTRACTING DEDUCTIBLE SOURCES OF INCOME RESULTS INA
            ZERO BENEFIT? (Minimum Benefit)

              The minimum monthly payment is the greater of

              - $100; or
              - 1 0% of your gross disabDity payment.

              Unum may apply this amount toward an outstanding overpayment

            WHAT HAPPENS WHEN YOU RECEIVE A COST OF LIVING INCREASE FROM
            DEDUCTIBLE SOURCES OF INCOME?                  :       :             :   ~        :

              Once Unum has subtracted any deductible source of income from your gross
              disability payment, Unum will not further reduce your payment due to a cost of living
              increase from that source.

            WHAT IF UNUM DETERMINES YOU MAY QUAUFYFOR DEDUCTIBLE INCOME
           BENEFITS?
    f
    \
              When we determine that you may quality for benefits under ltem(s) 1 , 2 and 3 in the
              deductible sources of income section, we wilt estimate your entitlement to these
              benefits. We can reduce your payment by the estimated amounts if such benefits:

              - have not been awarded; and
              - have not been denied; or
              - have been denied and the denial is being appealed.

              Your Long Term Disability payment will NOT be reduced by the estimated amount if
              you:


               a pply for the disability payments under ltem(s) 1, 2 and 3 in the deductible sources
               of income section and appeal your denial to all administrative levels Unum feels
               are necessary; and
              - sign Unum's payment option form. This form states that you promise to pay us
                any overpayment caused by an award.

              If your payment has been reduced by an estimated amount, your payment will be
              adjusted When we receive proof:

              - of the amount awarded; or
              - that benefits have been denied and all appeals Unum feels are necessary have
                been completed. In this case, a lump sum refund of the estimated amount will be
                made to you.

              If you receive a lump sun payment from any deductible sources of income, the lump
             sun will be pro-rated on a monthly basis over the time period for which the sum was
             given. If no time period is stated, we will use a reasonable one.

           HOW LONG WILL UNUM CONTINUE TO SEND YOU PAYMENTS?

              Unum will send you a payment each month up to the maximum period of payment.
             Your maximum period of payment is based on your age at disabilfty as folows:




                                          LTD-BEN-6 (1/1/2015)

!
!             Claimant    Name:    Timothy     Cooney          Claim #:       10923945
        Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 85 of 105




              Age at Disability                       Maximum Period of Payment

              Less than age 60                        To age 65, but not less than 5 years
              Age 60                                  60 months
              Age 61                                  48   months
              Age 62                                  42   months
              Age 63                                  36   months
              Age 64                                  30   months
              Age 65                                  24   months
              Age 66                                  21   months
              Age 67                                  1 8 months
              Age 68                                  15 months
              Age 69 and over                         12 months

            WHEN WILL PAYMENTS STOP?

              We will stop sending you payments and y our claim will end on the earliest of the
              following:

    {         - during the first 24 months of payments, when you are able to work in your regular
    \
                occupation on a part-time basis but you choose not to;
              - after 24 months Of payments, when you are able to work in any gamHtl occupation
                on a part-time basis but you choose not to;
              - the end of the maximum period of payment;
              - the date you are no longer disabled under the terms of the plan, unless you are
                eligible to receive benefits under Unum's Rehabilitation and Return to Work
                Assistance program;
              - the date you fail to submit proof of continuing disability;
              - after 12 months of payments if you are considered to reside outside the United
                States or Canada. You will be considered to reside outside these countries when
                you have been outside the United States or Canada for a total period of 6 months
                or more during any 12 consecutive months of benefits;
              - during the first 12 months ofdisabBity payments, if your monthly disability earnings
                exceed 90% of your indexed monthly earnings;
              - beyond 12 months of disability payments, if your monthly disablity earnings
                exceed 80% of your indexed monthly earnings;
              - the date you die.

I           WHAT DISABILITIES HAVE A LIMITED PAY PERIOD UNDER YOUR PLAN?

              The lifetime cumulative maximum benefit period for all disabilities due to mental
              illness and disabiities based primarily on self-reported symptoms is 24 months.
              Only 24 months of benefits wil be paid for any combination of such disabilities even
              if the disabilities;

              - are not continuous; and/or
              - are not related.

              Unum will continue to send you payments beyond the 24 month period if you meet
              one or both of these conditions:

              1 . If you are confined to a hospital or institution at the end of the 24 month period,
                  Unum will continue to send you payments during your confinement.




                                             LTD-BEN-7 (1/1/2015)


              Claimant       Name ;   Timothy     Cooney            Claim #:   10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 86 of 105




                 If you are still disabled when you are discharged, Unum will send you payments
                for a recovery period of up to 90 days.

                If you become reconlined at any time during the recovery period and remain
                confined for at least 14 days in a row, Unum will send payments during that
                additional confinement and 1br one additional recovery period up to 90 more
                days.

           2. In addition to Item 1 , if, after the 24 month period for which you have received
                payments, you continue to be disabled and subsequently become confined to a
                hospital or institution for at least 14 days in a row, Unum will send payments
       ~        during the length of the reconfinement.                               ^

            Unum will not pay beyond the limited pay period as indicated above, or the
           maximum period of payment, whichever occurs first.

           Unum will not apply the mental illness limitation to dementia if it is a result of:

           -   Stroke;
           -   trauma;
           -   viral infection;
           -   Alzheimer's disease; or
           -   other conditions not listed which are not usually treated by a mental health
               provider or other quaSfied provider using psychotherapy, psychotropic drugs, or
               other similar methods of treatment.

        WHAT DISABILITIES ARE NOT COVERED UNDER YOUR PLAN?

           Your plan does not cover any disabilities caused by, contributed to by, or resulting
           from your:

           - intentionally self-inflicted injuries.
           - active participation in a riot.
           - loss of a professional license, occupational license or certification.
           - commission of a crime for which you have been convicted.
           - pre-existing condition.

           Your plan will not cover a disability due to war, declared or undeclared, or any act of
           war.
I

           Unum will not pay a benefit for any period of disability during which you are
           incarcerated.

       WHAT IS A PRE-EXISTING CONDITION?

           You have a pre-existing condition if:

           - you received medical treatment, consultation, care or services including diagnostic
             measures, or took prescribed drugs or medicines in the 3 months just prior to your
             effective date of coverage; and
           - the disability begins in the first 12 months after your effective date of coverage.




                                           LTD-BEN-8 (1/1/2015)


           Claimant      Name:     Timothy       Cooney        Claim #:       10923945
        Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 87 of 105




            WHAT HAPPENS IF YOU RETURN TO WORK FULL TIME WITH THE
            POLICYHOLDER AND YOUR DISABILITY OCCURS AGAIN?

              If you have a recurrent disability, Unum will treat your disability as part of your prior
              claim and you will not have to complete another elimination period if

              - you were continuously insured under the plan lor the period between the end of
                your prior claim and your recurrent disability; and
              - your recurrent disability occurs within 6 months from the end of your prior claim.

              Your recurrent disability will be subject to the same terms of the plan as your prior
              claimand will be treated as a continuation of that disability.

              Any disability which occurs after 6 months from the date your prior claim ended will
              be treated as a new claim. The new claim will be subject to all of the policy
              provisions, including the elimination period.

              If you become entitled to payments under any other group long term disability plan,
              you will not be eligible for payments under the Unum plan.
    f




i




                                           LTD-BEN-9 (1/1/2015)


              Claimant    Name;    Timothy      Coone.y          Claim #:      10923945
        Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 88 of 105




                                         LONG TERM DISABILITY

                                       OTHER BENEFIT FEATURES

            WHAT BENEFITS WILL BE PROVIDED TO YOU OR YOUR FAMILY IF YOU DIE OR
            ARE TERMINALLY ILL? (Survivor Benefit)

              When Unum receives proof that you have died, we will pay your elig ibie survivor a
              lump sum benefit equal to 3 months of your gross disability payment if, on the date
              of your death:

              - your disability had continued for 180 or more consecutive days; and
              - you were receiving or were entitled to receive payments under the plan.

              If you have no eligible survivors, payment wiB be made to your estate, unless there
              is none. In this case, no payment will be made.

              However, we win first apply the survivor benefit to any overpayment which may exist
              on your claim.
    f
              You may receive your 3 month survivor benefit prior to your death if you have been
              diagnosed as terminally ill.

              We will pay you a lump sum amount equal to 3 months of your gross disability
              payment if

              - you have been diagnosed with a terminal illness or condition;
              - your lite expectancy has been reduced to less than 12 months; and
              - you are receiving monthly payments.

              Your right to exercise this option and receive payment is subject to the following:

              - you must make this election in writing to Unum; and
              - your physician must certify in writing that you have a terminal illness or condition
                and your life expectancy has been reduced to less than 12 months.

              This benefit is available to you on a voluntary basis and will only be payable once.
{
              If you elect to receive this benefit prior to your death, no 3 month survivor benefit will
              be payable upon your death.

            WHAT IF YOU ARE NOT IN ACTIVE SERVICE WHEN THE POLICYHOLDER
            CHANGES INSURANCE CARRIERS TO UNUM? (Continuity of Coverage)

              When the plan becomes effective, Unum will provide coverage for you if

              - you are not in active service because of a sickness or injury; and
              - you were covered by the prior policy.

              Your coverage is subject to payment of premium.

              Your payment will be limited to the amount that would have been paid by the prior
              carrier. Unum will reduce your payment by any amount for which your prior carrier is
              liable.




                                            LTD-OTR-1     (1/1/2015)


              Claimant     Name:    Timothy       Cooney          Claim #:       10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 89 of 105




        WHAT IF YOU HAVE A DISABILITY DUE TO A PRE-EXISTING CONDITION WHEN
        THE POUCYHOLDER CHANGES INSURANCE CARRIERS TO UNUM? (Continuity
        of Coverage)

          Unum may send a payment if your disability results from a pre-existing condition if,
          you were:


          - in active service and insured under the plan on its effective date; and
          - insured by the prior policy at the time of change.

          In order to receive a payment you must satisfy the pre-existing condition provision
          under

          1. the Unum plan; or
          2. the prior carrier's plan, if benefits would have been paid had that policy remained
             in force.

          If you do not satisfy Item 1 or 2 above, Unum will not make any payments.
i

          If you satisfy Item 1, we wil determine your payments according to the Unum plan
          provisions.

          If you only satisfy Item 2, we will administer your claim according to the Unum plan
          provisions. However, your payment will be the lesser of:

          a. the monthly benefit that would have been payable under the terms of the prior
             plan if it had remained inforce; or
          b. the monthly payment under the Unum plan.

         Your benefits will end on the ea rlier of the following dates:

         1 . the end of the maximum benefit period under the plan; or
         2. the date benefits would have ended under the prior plan if it had remained in
            force.

       HOW CAN UNUM'S REHABILITATION AND RETURN TO WORK ASSISTANCE



         Unum has a vocational Rehabilitation and Return to Work Assistance program
         available to assist you in retiming to work. We will determine whether you are
         eligible for this program, at our sole discretion. In order to be eligfole for
         rehabilitation services and benefits, you must be medicaOy able to engage in a return
         to work program.

         Your claim file will be reviewed by one of Unum's rehabiitation professionals to
         determine if a rehabilitation program might help you return to active involvement at
         the agency location or gainful employment in another occupation. As your file is
         reviewed, medical and vocational information will be analyzed to determine an
         appropriate return to work program.

         We will make the final determination of your eligibility for participation in the
         program.




                                        LTD-OTR-2 (1/1/2015)


         Claimant     Name:    Timothy       Cooney          Claim # ;       10923945
            Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 90 of 105




                  We will provide you with a written Rehabilitation and Return to Work Assistance plan
                  developed specifically for you.

                  The rehabilifation program may include at our sole discretion, but is not limited to,
                  the followbg services and benefits:

                  - coordination with the Policyholder to assist you to return to work;
                  - adaptive equipment or job accommodations to allow you to work;
                  - vocatbnal evaluation to determine how your disability may impact your
                    empbyment options;
                  - job placement services;
                  - resume preparation;
                  - job seeking skills training; or
                  - education and retraining expenses for a new occupation.

                WHATADDITIONAL BENEFITS WILL UNUM PAY WHILE YOU PARTICIPATE IN A
                REHABILITATION AND RETURN TO WORK ASSISTANCE PROGRAM?

        f
                  We will pay an additional disability benefit of 1 0% of your gross disability payment to
        \         a maximum benefit of $1 ,000 per month.

                  This benefit is not subject to policy provisions which would otherwise increase or
                  reduce the benefit amount such as Deductible Sources of Income. However, the
;                 Total Benefit Cap will apply.

                  in addition, we will make monthly payments to you for 3 months following the date
                  your disability ends if we determine you are no longer disabled while;

                  - you are participating in the Rehabilitation and Return to Work Assistance program;
                    and
                  - you are not able to find employment.

                  This benefit payment may be paid in a lump sum.

               WHEN WILL REHABILITATION AND RETURN TO WORK ASSISTANCE BENEFITS
               END?

                  Benefits for the Rehabilitation and Return to Work Assistance program will end on
    I             the earliest of the following dates:

                  - the date Unum determines that you are no longer eligible to participate in Unum's
                    Rehabilitation and Return to Work Assistance program; or
                  - any other date on which monthly payments would stop in accordance with this
                    plan.


               TO ENABLE YOU TO PARTICIPATE IN UNUM'S REHABILITATION AND RETURN
               TO WORK ASSISTANCE PROGRAM?

                  While you are participating in Unum's Rehabilitation and Return to Work Assistance
                  program, we will pay a Dependent Care Expense Benefit when you are disabled and
                  you:


                  1. are incurring expenses to provide care for a child under the age of 15; and/or




                                                  LTD-OTR-3 (1/1/2015)


                  Claimant    Name:    Timothy        Cooney         Claim #;       10923945
     Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 91 of 105




            2. start incurring expenses to provide care for a child age 1 5 or older or a family
               member who needs personal care assistance.

           The payment of the Dependent Care Expense Benefit will begin immediately alter
           you start Unum's Rehabilitation and Return to Work Assistance program.

           Our payment of the Dependent Care Expense Benefit will:

           1 . be $350 per month, per dependent; and
           2. not exceed $1 ,000 per month for all dependent care expenses combined.

           To receive this benefit, you must provide satisfactory proof that you are incurring
           expenses that entitle you to the Dependent Care Expense Benefit.

           Dependent Care Expense Benefits will end on the earlier of the following:

           1 . the date you are no longer incurring expenses for your dependent;
           2. the date you no longer participate in Urium's Rehabilitation and Return to Work
/'             Assistance program; or
t
           3. any other date payments would stop in accordance with this plan.




                                         LTD-OTR-4 (1/1/2015)


           Claimant     Name:    Timothy      Cooney          Claim #;       10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 92 of 105




                                         OTHER SERVICES

        These services are also available from us as part of your Unum Long Term Disability
        plan.

        IS THERE A WORK LIFE ASSISTANCE PROGRAM AVAILABLE WITH THE PLAN?

           We do provide you and your dependents access to a work lite assistance program
           designed to assist you with problems of daily living.

           You can call and request assistance for virtually any personal or professional issue,
           from hewing find a day care or transportation for an elderly parent, to researching
           possible colleges for a child, to hewing to deal with the stress of the workplace. This
           work life program is available for everyday issues as well as crisis support.

           This service is also available to the Policyholder.

           This program can be accessed by a 1-800 telephone number available 24 hours a
           day, 7 days a week or online through a website.
f
           Information about this program can be obtained through yourAlstate Benefits
           Center.

       HOW CAN UNUM HELP YOUR EMPLOYER IDENTIFY AND PROVIDE WORKSITE
       MODIFICATION?

          A worksite modification might be what is needed to allow you to return to active
          service. One of our designated professionals will assist you to identify a modification
          we agree is likely to help you remain at work or return to work. This agreement wiH
          be in writing and must be signed by you and Unum.

          When this occurs, Unum will reimburse your Employer for the cost of the
          modification, up to the greater of:

          - $1,000; or
          - the equivalent of2 months of your monthly benefit.

          This benefit is available to you on a one time only basis.




          In order to be eligible for assistance from Unum's Social Security claimant advocacy
          program, you must be receiving monthly payments from us. Unum can provide
          expert advice regarding your claim and assist you with your application or appeal.

          Receiving Social Security benefits may enable:

          - you to receive Medicare after 24 months of disability payments;
          - you to protect your retirement benefits; and
          - your famHy to be eligible for Social Security benefits.

          We can assist you in obtaining Social Security disability benefits by:




                                       SERVICES-1 (1/1/2015)


          Claimant     Name ;   Timothy      Cooney          Claim #;      10923945
        Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 93 of 105




               - helping you find appropriate legal representation;
               - obtaining medical and vocational evidence; and
               - reimbursing pre-approved case management expenses.




    (




!




                                      SERVICES-2 (1/1/2015)


              Claimant   Name:   Timothy    Cooney       Claim #;     10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 94 of 105




                                             GLOSSARY

        ACTIVE SERVICE means:

        - you are working under an Exclusive Independent Contractor agreement with the
          Policyholder;
        - you are actively involved in the conduct of business at the agency location; and
        - you are performing the material and substantial duties of your regular occupation.

        ANNUAL ENROLLMENT PERIOD means a period of time before the beginning of each
        plan year.

        DEDUCTIBLE SOURCES OF INCOME means income from deductible sources listed in
        the plan which you receive or are entitled to receive while you are disabled. This
        income will be subtracted from your gross disability payment

       DEPENDENT means:

{      - yourchild(ren) under the age of 15; and
       - your child(ren) age 15 or over or a family member who requires personal care
         assistance.

       DISABILITY EARNINGS means the earnings which you receive while you are disabled
       including, but not limited to, commissions (renewal and otherwise) and eligible
       compensation as defined by Allstate Insurance Company received during a period of
       disability, regardless of whether you are working or not, plus the earnings you could
       receive if you were working to your maximum capacity.

       ELIMINATION PERIOD means a period of continuous disabtiity which must be satisfied
       before you are eligible to receive benefits from Unum.

       EVIDENCE OF INSURABILITY means a statement ofyour medical history which Unum
       will use to determine if you are approved for coverage. Evidence of insurability will be
       at Unum's expense.

       EXCLUSIVE INDEPENDENT CONTRACTOR means:

       - a person who is contracted under one of the following agreements with the
I        Policyholder

       Allstate R3001 Exclusive Agency Agreement
       Allstate R3001S Exclusive Agency Agreement
       Allstate R3001 N.J. Exclusive Agency Agreement; or
       Allstate L2000S Exclusive Financial Specialist Independent Contractor Agreement; or

       - a person who is identified as a Key Person under one of the following agreements:

       Allstate R3001A Exclusive Agency Agreement
       Allstate R3001C Exclusive Agency Agreement
       Allstate R3001A N.J. Exclusive Agency Agreement; or
       Allstate L2000C Exclusive Financial Specialist Independent Contractor Agreement.




                                      GLOSSARY- 1 (1/1/2015)


          Claimant     Name :   Timothy     Cooney          Claim #:       10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 95 of 105




              NFUL OCCUPATION means an occupation that is or can be expected to provide
        you   with an income at least equal to your gross disability payment within 12 months of
        your return to work.

        GRACE PERIOD means the period of time following the premium due date during
        which premium payment may be made.

        GROSS DISABILITY PAYMENT means the benefit amount before Unum subtracts
        deductible sources of income and disability earnings.

        HOSPITAL OR INSTITUTION means an accredited facility licensed to provide care and
        treatment for the condition causing your disability.

        INDEXED MONTHLY EARNINGS means your monthly earnings adjusted on each
        anniversary of benefit payments by the lesser of 10% or the current annual percentage
        inciease in the Consumer Price Index. Your indexed monthly earnings may increase or
        remain the same, but will never decrease.

       The Consumer Price Index (CPI-U) is published by the U.S. Department of Labor.
       Unum reserves the right to use some other similar measurement if the Department of
       Labor changes or stops publishing the CPI-U.

       Indexing is only used as a factor in the determination of the percentage of lost earnings
       while you are disabled and working and in the determination of gainful occupation.

       INJURY means a bodily injury that is the direct result of an accident and not related to
       any other cause. Disability must begin while you are covered under the plan.

       INSURED means any person covered under a plan.

       LAW, PLAN OR ACT means the Original enactments of the law, plan or act and all
       amendments.

       LIMITED means what you cannot or are unable to do.

       MATERIAL AND SUBSTANTIAL DUTIES means duties that:

       - are normally required for the performance of your regular occupation; and
       - cannot be reasonably omitted or modified.

       MAXIMUM CAPACITY means, based on your restrictions and limitations:

       - during the first 24 months of disability, the greatest extent of work you are able to do
        in your regular occupation, that is reasonably available.
       - beyond 24 months of disability, the greatest extent of work you are able to do in any
         occupation, that is reasonably available, for which you are reasonably fitted by
        education, training or experience.

       MAXIMUM PERIOD OF PAYMENT means the longest period of time Unum will make
       payments to you for any one period of disability.

       MEMBER means an Exclusive Independent Contractor who is in active service in the
       United States with the Policyholder.




                                       GLOSSARY-2 (1/1/2015)



r         Claimant      Name:   Timothy      Cooney            Claim #:     10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 96 of 105




        MENTAL ILLNESS means a psychiatric or psychological condition classified in the
        Diagnostic and Statistical Manual of Mental Health Disorders (DSM), publshed by the
        American Psychiatric Association, most current as of the start of a disability. Such
        disorders include, but are not limited to, psychotic, emotional or behavioral disorders, or
        disorders relatable to stress. If the DSM is discontinued or replaced, these disorders
        will be those classified in the diagnostic manual then used by the American Psychiatric
        Association as of the start of a disability .

        MONTHLY BENEFIT means the total benefit amount for which a member is insured
        under this plan subject to the maximum benefit




        plan.

        MONTHLY PAYMENT means your payment after any deductible sources of income
        have been subtracted from your gross disability payment.

        PART-TIME BASIS means the ability to work and earn 20% or more of your indexed
<
        monthly earnings.

        PAYABLE CLAIM means a claim for which Unum is liable under the terms of the policy.

        PHYSICIAN means:

       - a person performing tasks that are within the limits of his or her medical license; and
       - a person who is licensed to practice medicine and prescribe and administer drugs or
         to perform surgery; or
       - a person with a doctoral degree in Psychology (Ph.D. or Psy.D.) whose primary
         practice is treating patients; or
       - a person who is a legally qualified medical practitioner according to the laws and
         regulations of the governing jurisdiction.

       Unum will not recognize you, or your spouse, children, parents or siblings as a
       physician for a claim that you send to us.

       PLAN means a line of coverage under the policy.

       POLICYHOLDER means the Allstate Insurance Company to whom the policy is issued.

       PRE-EXISTING CONDITION means a condition for which you received medical
       treatment, consultation, care or services including diagnostic measures, or took
       prescribed drugs or medicines for your condition during the given period of time as
       stated in the plan.

       RECURRENT DISABILITY means a disability which is:

       - caused by a worsening in your condition; and
       - due to the same cause(s) as your prior disability for which Unum made a Long Term
         Disabiity payment




                                       GLOSSARY-3 (1/1/2015)


          Claimant      Name:   Timothy      Cooney          Claim    #;    10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 97 of 105




        REGULAR CARE means:

        - you personally visit a physician as frequently as is medically required, according to
          generally accepted medical standards, to effectively manage and treat your disabling
          conditions), and
        - you are receiving the most appropriate treatment and care which conforms with
          generally accepted medical standards, for your disabling condiiion(s) by a physician
          whose specialty or experience is the most appropriate for your disabling conditions),
          according to generally accepted medical standards.

        REGULAR OCCUPATION means the occupation you are routinely performing when
        your disability begins. Unum will look at your occupation as it is normally perfo rmed in
        the national economy, instead of how the work tasks are performed for a specific
        employer or at a specific location.

        SELF-REPORTED SYMPTOMS means the manifestations of your condition which you
        tell your physician, that are not verifiable using tests, procedures or clinical
        examinations standardly accepted in the practice of medicine. Examples of self-reported
        symptoms include, but are not limited to headaches, pain, fatigue, stiffness, soreness,
        ringing in ears, dizziness, numbness arid loss of enerjgy.

        SICKNESS means an illness or disease. Disability must begin while you are covered
        under the plan.

       SURVIVOR, ELIGIBLE means your spouse, if living; otherwise your children underage
       25 equally.

       TOTAL COVERED PAYROLL means the tolal amount of monthly earnings tor which
       members are insured under this plan.

       WE, US and OUR means Unum Life Insurance Company of America.

       YOU means a member who is eligible for Unum coverage.




I




                                       GLOSSARY-4 (1/1/2015)


           Claimant       Name;   Timothy     Cooney         Claim #;       10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 98 of 105




                               Additional Claim and Appeal Information



        APPLICABILITY OF ERISA

           If this policy provides benefits under a Plan which is subject to the Emplo yee
           Retirement Income Security Act Of 1 974 (ERISA), the following provisions apply.
          Whether a Plan is governed by ERISA is determined by a court, however, the
          Policyholder may have information related to ERISA applicability. If ERISA applies,
          the following items constitute the Plan: the additional information contained in this
          document, the poicy, including your certificateqf coverage, and any additional
          summary plan description information provided by the Plan Administrator. Benefit
          determinations are controlled exclusively by the policy, your certificate of coverage,
          and the information in this document

        HOW TO FILE A CLAIM

          If you wish to ffle a claim for benefits, you should follow the claim procedures
          described in your insurance certificate. To complete your claim filing, Unum must
(         receive the claim information it requests from you (or your authorized
          representative), your attending physician and the Policyholder. If you or your
          authorized representative has any questions about what to do, you or your
          authorized representative should contact Unum directly.

        CLAIMS PROCEDURES

          Unum will give you notice of the decision no later than 45 days after the claim is
          filed. This time period may be extended twice by 30 days if Unum both determines
          that such an extension is necessary due to matters beyond the control of the Plan
          and notifies you of the circumstances requiring the extension of time and the date by
          which Unum expects to lender a decision. If such an extension is necessary due to
          your failure to submit the information necessary to decide the claim, the notice of
          extension will specifically describe the required information, and you wil be afforded
          at least 45 days within which to provide the specified information. If you deliver the
          requested information within the time specified, any 30 day extension period wil
          begin after you have provided that information. If you fail to deliver the requested
          information within the time specified, Unum may decide your claim without that
          information.

          If your claim for benefits is wholly or partially denied, the notice of adverse benefit
          determination under the Plan wil:

          - state the specific reasonfs) for the determination;

          - reference specific Plan provisions) on which the determination is based;

         - describe additional material or information necessary to complete the claim and
           why such information is necessary;

         - describe Plan procedures and time limits for appealing the determination, and your
           right to obtain information about those procedures and the right to bring a lawsuit
           under Section 502(a) of ERISA followhg an adverse determination from Unum on
           appeal; and




                                       ADDLINFO-1 (1/1/2015)


          Claimant     Name:    Timothy       Cooney          Claim #:       10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 99 of 105




           - disclose any internal rule, guidelines, protocol or similar criterion relied on in
             making the adverse determination (or state that such information will be provided
             free of charge upon request).

           Notice of the determination may be provided in written or electronic form. Electronic
           notices will be provided in a form that complies with any applicable legal
           requirements.

        APPEAL PROCEDURES

           You have 180 days from the receiptof notice of an adverse benefit determination to
           file an appeal. Requests for appeals should be sent to the address specified in the
           claim denial. A decision on review will be made not later than 45 days following
           receipt of the written request for review. If Unum determines that special
           circumstances require an extension of tine for a decision on review, the review
           period may be extended by an additional 45 days (90 days in total). Unum will notify
           you in writing if an additional 45 day extension is needed.

           If an extension is necessary due to your failure to submit the information neoessary
I         to decide the appeal, the notice of extension will specifically describe the required
          information, and you will be afforded at least 45 days to provide the specified
          information. If you deliver the requested information within the time specified, the 45
          day extension of the appeal period will begin after you have provided that
          information. If you tail to deliver the requested information within the time specified,
          Unum may decide your appeal without that information.

          You will have the opportunity to submit written comments, documents, or other
          information in support of your appeal. You will have access to all relevant
          documents as defined by applicable U.S. Department of Labor regulations. The
          review of the adverse benefit determination will take info account all new
          information, whether or not presented or available at the initial determination. No
          deference win be afforded to the initial determination.

          The review will be conducted by Unum and will be made by a person different from
          the person who made the initial determination and such person will not be the
          original decision maker's subordinate. In the case of a claim denied on the grounds
          of a medical judgment, Unum will consult with a health professional with appropriate
          training and experience. The health care professional who is consulted on appeal
          will not be the individual who was consulted during the initial determination or a
          subordinate. If the advice of a medical or vocational expert was obtained by the
          Plan in connection With the denial of your claim, Unum will provide you with the
          names of each such expert, regardless of whether the advice Was relied upon.

          A notice that your request on appeal is denied will contain the folowing information:

          - the specific reason(s) for the determination;

          - a reference to the specific Plan provision(s) on which the determination is based;

          - a statement disclosing any internal rule, guidelines, protocol or similar criterion
            relied on in making the adverse determination (or a statement that such
           information will be provided free of charge upon request);




                                       ADDLINFO-2 (1/1/2015)


          Claimant     Name:    Timothy      Cooney           Claim #;       10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 100 of 105




           - a statement describing your right to bring a lawsuit under Section 502(a) of ERISA
             if you disagree with the decision;

           - the statement that you are entitled to receive upon request, and without charge,
             reasonable access to or copies of al documents, records or other information
             relevant to the determination; and

           - the statement that "YOu or your plan may have other voluntary alternative dispute
             resolution options, such as mediation. One way to find out what may be available
             is to contact your local U.S. Department of Labor Office and your State insurance
            regulatory agency".

           Notice of the determination maybe provided in written or electronic form. Electronic
           notices will be provided in a form that complies with any applicable legal
          requirements.

          Unless there are special circumstances, this administrative appeal process must be
          completed before you begh any legal action regarding your claim.

        OTHER RIGHTS

          Unum, for itself and as claims fiduciary for the Plan, is entitled to legal and equitable
          relief to enforce its right to recover any benefit overpayments caused by your receipt
          of deductible sources of income 1fom a third party . This right of recovery is
          enforceable even if the amount you receive from the third party is less than the
          actual loss suffered by you but will not exceed the benefits paid you under the policy.
          Unum and the Plan have an equitable lien over such sources of income untfl any
          benefit overpayments have been recovered in full.

        DISCRETIONARY ACTS

          The Plan, acting through the Plan Administrator, delegates to Unum and its affiliate
          Unum Group discretionary authority to make benefit determinations under the Plan.
          Unum and Unum Group may act directly or through their employees and agents or
          further delegate their authority through contracts, letters or other documentation or
          procedures to other affiliates, persons or entities. Benefit determhations include
          determining eligibility for benefits and the amount of any benefits, resolving factual

.




          and circumstances of each claim.

          Once you are deemed to have exhausted your appeal rights under the Plan, you
          have the right to seek court review under Section 502(a) of ERISA of any benefit
          determinations with which you disagree. The court will determine the standard of
          review it will apply in evaluating those decisions.




                                       ADDLINFO-3 (1/1/2015)


          Claimant     Name;    Timothy      Cooney             Claim #;    10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 101 of 105




                                  Unum's Commitment to Privacy

         Unum understands your privacy is important. We value our relations
                                                                           hip with you and
         are committed to protecting the confidentiality of nonpublic personal
                                                                               information (NPI).
         This notice explains why we collect NPI, what we do with NPI and how we
                                                                                 protect your
         privacy.

         Collecting Information
         We collect NPI about our customers to provide them with insuranc
                                                                          e products and
         services. This may include telephone number, address, date of birth,
                                                                              occupation,
         income and health history. We may receive NPI from your applications and
                                                                                  forms,
        medical providers, other insurers, employers, insurance support
                                                                        organizations, and
        service providers.

        Sharing Information
        We share the types of NPI described above primarily with people who
                                                                            perform
        insurance, business, and professional services for us, such as
                                                                       helping us pay claims
        and detect fraud. We may share NPI with medical providers for insuranc
                                                                                  e and treatmen
        purposes. We may share NPI with an insurance support organiza
                                                                          tion. The organization
f       may retain the NPI and disclose it to others for whom it performs services.
                                                                                     In certain
        cases, we may share NPI with group policyholders for reporting
                                                                         and auditing purposes.
        We may share NPI with parties to a proposed or final sale of insuranc
                                                                               e business or for
        study purposes. We may also share NPI when otherwise required or permitted
                                                                                       by law,
        such as sharing with governmental or other legal authorities. When
                                                                           legally necessary,
        we ask your permission before sharing NPI about you» Our practices apply
                                                                                   to our
        former, current and future customers.

        Please be assured we do not share your health NPI to market any
                                                                         product or service.
        We also do not share any NPI to market non-financial products
                                                                      and services. For
        example, we do not sell your name to catalog companies.

        The law allows us to share NPI as described above (except health
                                                                         information) with
       affiliates to market financial products and services. The law does not allow
                                                                                    you to
       restrict these disclosures. We may also share with companies
                                                                        that help us market our
       insurance products and services, such as vendors that provide
                                                                          mating services to us.
       We may share with other financial institutions to jointly market
                                                                        financial products and
       services. When required by law, we ask your permission before we share
                                                                              NPI for
       marketing purposes.

       When other companies help us conduct business, we expect them
                                                                         to follow applicable
       privacy laws. We do not authorize them to use or share NPI except
                                                                          when necessary to

       requirements.

       Unum companies, including insurers and insurance service providers
                                                                          , may share NPI
       about you with each other. The NPI might not be directly related to our transaction
       experience
                                                                                           or
                  with you. It may include financial or other personal information such
                                                                                         as
       employment history. Consistent with the Fair Credit Reporting Act,
                                                                             we ask your
       permission before sharing NPI that is not directly related to our transacti
                                                                                   on or
       experience with you.

       Safeguarding Information
       We have physical, electronic and procedural safeguards that protect
                                                                           the confidentiality
       arid security of NPI. We give access only to employees who need
                                                                        to know the NPI to
       provide insurance products or services to you.




                                          GLB-1 (1/1/2015)


          Claimant     Name:   Timothy      Cooney          Claim #:       10923945
Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 102 of 105




    Access to Information
    You may request access to certain NPI we collect to provide you with insurance
    products and services. You must make your request in writing and send it to the
    address below. The letter should include your full name, address, telephone number
    and policy number if we have issued a policy. If you request, we wiB send copies of the
    NPI to you. If the NPI includes health information, we may provide the health
    information to you through a health care provider you designate. We will also send you
    information related to disclosures. We may charge a reasonable foe to cover our
    copying costs.                                     '
    This section apples to NPI we collect to provide you with coverage. It does not apply to
    NPI we collect in anticipation of a claim or civil or criminal proceeding.

    Correction of Information
    If you believe NPI we have about you is incorrect, please write to us. Your letter should
    include your lull name, address, telephone number and policy number if we have issued
    a policy. Your letter should also explain why you believe the NPI is inaccurate. If we
    agree with you, we will correct the NPI and notify you of the correction. We will also
    notify any person who may have received the incorrect NPI from us in the past two
    years if yoU ask us to contact that person.

    If we disagree with you, we will tell you we are not going to make the correction. We will
    give you the reasons) for our refusal. We will also tell you that you may submit a
    statement to us. Your statement should include the NPI you believe is correct. It should
    also include the reason(s) why you disagree with our decision not to correct the NPI in
    our files. We will file your statement with the disputed NPI. We will include your
    statement any time we disclose the disputed NPI. We will also give the statement to any
    person designated by you if we may have disclosed the disputed NPI to that person in
    the past two years.

    Coverage Decisions
    If We decide not to issue coverage to you, we will provide you with the specific reason(s)
    for our decision. We will also tell you how to access and correct certain NPI.

    Contacting Us
    For additional information about Unum's commitment to privacy and to view a copy of
    our HIPAA Privacy Notice, please visit www.unum.com/privacv or www.coloniallife.com
    or write to: Privacy Officer, Unum, 221 1 Congress Street, C476, Portland, Maine 04122.
    VVfe reserve the right to modify this notice. We will provide you with a new notice if we
    make material changes to our privacy practices.


    Unum is providing this notice to you on behalf of the following insuring companies: Unum Life Insurance
    Company of America, First Unum Life Insurance Cohipahy, ProwtemLBe arid Accident Insurance

    Company, The Paul Revere Life Insurance Company and The Paul Revere Variable Annuity Insurance
    Company.

    Unum is a registered trademark and marketing brand of Unum Group and its insuring subsidaries.


   MK-1 883 (2-1 1 )




                                             GLB-2 (1/1/2015)


        Claimant       Name;     Timothy        Cooney            Claim #;         10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 103 of 105




                                 NOTICE OF PROTECTION PROVIDED BY
              MISSISSIPPI UFE AND HEALTH INSURANCE GUARANTY ASSOCIATION

        This notice provides a brief summary of the Mississippi Life and Health Insurance
         Guaranty Association (the "Association^) and the protection it provides for policyholders.
        This safety net was created under Mississippi law, which determines who and what is
         covered and the amounts of coverage.

        The Association was established to provide protection in the unlikely event that your life,
        annuity or health insurer becomes financially unable to meet its obligations. If this
        should happen, the Association will typically arrange to continue coverage and pay
        claims, in accordance with Mississippi law, with funding from assessments paid by other
        insurance companies.

        The maximum amount of protection with respect to any one (1 ) life, regardless of the
        number of policies or contracts, is:

            - Life Insurance
              - $300,000 in death benefits
/
             - $1 00,000 in net cash surrender and net cash withdrawal values

           - Health Insurance
             - $500,000 in basic hospital, medical and surgical or major medical benefits
             - $300,000 in disability benefits
             - $100,000 in long term care insurance benefits
             - $100,000 in other types of health insurance benefits

           - Annuities
             - $100,000 in net cash surrender and net cash withdrawal values

        The Association may not cover this policy . If coverage is provided, it will be subject to
        substantial limitations and exclusions, and require continued residency in Mississippi.
        You should not rely on coverage by the Association when selecting an insurer.

        To learn more about the above protections, limitations and exclusions, as well as
        protections relating to group contracts or retirement plans, please visit the Association's
        website at www.mslifega.om or contact:

        Mississippi Life and Health Insurance            Mississippi Insurance Department
        Guaranty Association                             Woolfblk Building
        330 North Mart Plaza                             501 N. West Street, Suite 1001
        Jackson, MS 39206-5327                           Jackson, MS 39201
        601-981-0755                                     601-359-3569

        To file a com
                    nplaint or seek information about the financial condition of an Insurer,
        contact the Mississippi Insurance Department.

        Your insurer is required by law to provide you with this notice. However, insurance
        companies and their agents are prohibited by law from using the existence of the
        Association for the purpose of sales, solicitation or inducement to purchase any form of
        insurance.

                               NOTICE OF PROTECTION PROVIDED BY
                              ILLINOIS UFE AND HEALTH INSURANCE




                                           GUAR-1 (1/1/2015)


           Claimant      Name:    Timothy     Cooney          Claim #;       10923945
    Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 104 of 105




                                       GUARANTY ASSOCIATION

         This notice provides a brief summary description of the Illinois Life and Health
         Insurance Guaranty Association (the "Association") and the protection it provides for
         policyholders. This safety net was created under Illinois law, which determines who and
         what is covered and the amounts of coverage.

         The Association was established to provide protection in the unlikely event that your
         member life, annuity or health insurance company becomes financially unable to meet
         its obligations and is placed in Receivership by the Insurance Department of the state in
         which the company is domiciled. If this shouldhappen,the Association will typically
         arrange to continue coverage and pay claims, in accordance with llinois law, with
         funding from assessments paid by otner insurance companies.

        The basic protections provided by the Association per insolvency are:

        - Life Insurance
              - $300,000 in death benefits
              - $100,000 in cash surrender or withdrawal values
        - Health Insurance
              - $500,000 in hospital, medical and surgical insurance benefits*
              - $300,000 in disability insurance benefits
              - $300,000 in long term care insurance benefits
              - $100,000 in other types of health insurance benefits
        - Annuities
              - $250,000 in withdrawal and cash values
        *The maximum amount of protection for each individual, regardless of the number of
        policies or contracts, is $300,000, except special rules apply to hospital, medical and
        surgical insurance benefits, the maximum amount that will be paid is $500,000.

        NOTE: Certain policies and contracts may not he covered or fully covered. For
        example, coverage does not extend to any portion of a policy or contract that the insurer
        does not guarantee, such as certain investment additions to the account value of a
        variable life insurance policy or a variable annuity contract. There are also residency
        requirements and other limitations under Illinois law.

        To learn more about these protections, as well as protections relating to group contracts
V       or retirement plans, please visit the Association's website at www.iiiiqa.org, or contact:

        Illinois Life and Health Insurance Guaranty Association
        1520 Kensington Road, Suite 112
        Oak Brook, Illinois 60523-2140
        (773) 714-8050

        Illinois Department of Insurance
        4th Floor
        320 West Washington Street,
        Springfield, Illinois 62767
        (217) 782-4515

        Insurance companies and agents are not allowed by Illinois law to use the
       existence of the Association or its coverage to encourage you to purchase any
       form of insurance. When selecting an insurance company, you should not rely




                                           GUAR-2 (1/1/2015)


           Claimant      Name:    Timothy     Cooney             Claim #:   10923945
        Case 1:18-cv-12274-GAO Document 5 Filed 11/26/18 Page 105 of 105




             on Association coverage. If there is any inconsistency between this notice and
             Illinois law, then Illinois law will control.




    f




I




                                          GUAR-3 (1/1/2015)


              Claimant    Name:   Timothy    Cooney         Claim #;     10923945
